OMB APPROVAL OMB Number:3235-0582 Expires: January31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 801 West Ann Arbor Trail, Suite 244Plymouth, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.801 West Ann Arbor Trail, Suite 244Plymouth, Michigan 48170 (Name and address of agent for service) Registrant's telephone number, including area code: (734)455-7777 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Schwartz Investment Trust By (Signature and Title)* /s/ George P. Schwartz George P. Schwartz, President Date July 21, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Schwartz Value Fund July 1, 2013 - June 30, 2014 ALLIANT TECHSYSTEMS INC. Security Meeting Type Annual Ticker Symbol ATK Meeting Date 31-Jul-2013 ISIN US0188041042 Agenda 933849816 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE J. DECYK For For 2 MARK W. DEYOUNG For For 3 MARTIN C. FAGA For For 4 RONALD R. FOGLEMAN For For 5 APRIL H. FOLEY For For 6 TIG H. KREKEL For For 7 DOUGLAS L. MAINE For For 8 ROMAN MARTINEZ IV For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF ATK'S NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF CORPORATE LOBBYING ACTIVITIES Shareholder Against For QLOGIC CORPORATION Security Meeting Type Annual Ticker Symbol QLGC Meeting Date 22-Aug-2013 ISIN US7472771010 Agenda 933858651 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: H.K. DESAI Management For For 1B. ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For 1C. ELECTION OF DIRECTOR: CHRISTINE KING Management For For 1D. ELECTION OF DIRECTOR: KATHRYN B. LEWIS Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT MERCER Management For For 1F. ELECTION OF DIRECTOR: GEORGE D. WELLS Management For For 1G. ELECTION OF DIRECTOR: WILLIAM M. ZEITLER Management For For 2. APPROVAL OF AN AMENDMENT TO THE QLOGIC CORPORATION 2005 PERFORMANCE INCENTIVE PLAN, AS AMENDED, TO EXTEND THE PERFORMANCE- BASED AWARD FEATURE. Management Against Against 3. APPROVAL OF AMENDMENTS TO THE QLOGIC CORPORATION 1998 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED, TO EXTEND THE TERM OF THE PLAN AND INCREASE THE AGGREGATE SHARE LIMIT. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 12-Sep-2013 ISIN US0936711052 Agenda 933862080 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PAUL J. BROWN Management For For 1B ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1C ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E ELECTION OF DIRECTOR: DAVID BAKER LEWIS Management For For 1F ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1G ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 1J ELECTION OF DIRECTOR: JAMES F. WRIGHT Management For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 APPROVAL OF AN AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION TO PROVIDE FOR EXCULPATION OF DIRECTORS. Management For For 5 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE DIRECTOR TERM LIMITS. Management For For 6 SHAREHOLDER PROPOSAL CONCERNING PRO-RATA VESTING OF EQUITY AWARDS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 31-Oct-2013 ISIN US68389X1054 Agenda 933878300 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN Withheld Against 6 GEORGE H. CONRADES Withheld Against 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 NAOMI O. SELIGMAN Withheld Against 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. ` Management Against Against 3 APPROVAL OF AMENDMENT TO THE LONG- TERM EQUITY INCENTIVE PLAN. Management Against Against 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5 STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. Shareholder Against For 8 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder Against For 9 STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. Shareholder Against For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 08-Nov-2013 ISIN US0538071038 Agenda 933880569 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. VERONICA BIGGINS For For 2 MICHAEL A. BRADLEY For For 3 R. KERRY CLARK For For 4 RICHARD P. HAMADA For For 5 JAMES A. LAWRENCE For For 6 FRANK R. NOONAN For For 7 RAY M. ROBINSON For For 8 WILLIAM H. SCHUMANN III For For 9 WILLIAM P. SULLIVAN For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 3. TO APPROVE THE AVNET, INC. 2013 STOCK COMPENSATION AND INCENTIVE PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2014. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 15-Nov-2013 ISIN US8718291078 Agenda 933883046 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1C. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1D. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1E. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 1F. ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2005 STOCK INCENTIVE PLAN. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2014 ANNUAL SHAREOWNERS MEETING. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2013 ISIN US5949181045 Agenda 933883185 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE Withheld Against 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00001 PER SHARE Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2014 EMPLOYEE STOCK PLAN Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder For Against A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 19-Mar-2014 ISIN IE00B68SQD29 Agenda 933918128 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1G) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1H) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I) ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE APPOINTMENT OF THE INDEPENDENT AUDITORS AND AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4) AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S5) DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For 6) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES. Management For For S7) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING THEM TO EXISTING SHAREHOLDERS. Management For For EZCORP, INC. Security Meeting Type Annual Ticker Symbol EZPW Meeting Date 24-Mar-2014 ISIN US3023011063 Agenda 933924513 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO ARTICLE FOURTH OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION IN THE FORM ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS APPENDIX A TO INCREASE THE AUTHORIZED SHARES OF CLASS A NON-VOTING COMMON STOCK FROM 55,550,,000,000 SHARES. Management For For 2. TO APPROVE AN ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY, TO PERMIT SOLICITATION OF ADDITIONAL PROXIES IN FAVOR OF PROPOSAL 1. Management For For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 08-Apr-2014 ISIN US0640581007 Agenda 933937180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1D. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1E. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1M. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN OF THE BANK OF NEW YORK MELLON CORPORATION. Management For For 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Shareholder For Against NEWMONT MINING CORPORATION Security Meeting Type Annual Ticker Symbol NEM Meeting Date 23-Apr-2014 ISIN US6516391066 Agenda 933935225 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B.R. BROOK Management For For 1B. ELECTION OF DIRECTOR: J.K. BUCKNOR Management For For 1C. ELECTION OF DIRECTOR: V.A. CALARCO Management For For 1D. ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1E. ELECTION OF DIRECTOR: N. DOYLE Management For For 1F. ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For 1G. ELECTION OF DIRECTOR: V.M. HAGEN Management For For 1H. ELECTION OF DIRECTOR: J. NELSON Management For For 1I. ELECTION OF DIRECTOR: D.C. ROTH Management For For 2. RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING POLITICAL SPENDING DISCLOSURE. Shareholder Against For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 24-Apr-2014 ISIN US0572241075 Agenda 933936241 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LARRY D. BRADY Management For For 1B. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For 1C. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For 1D. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For 1E. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1G. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For 1H. ELECTION OF DIRECTOR: JAMES A. LASH Management For For 1I. ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For 1J. ELECTION OF DIRECTOR: JAMES W. STEWART Management For For 1K. ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 4. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For 5. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Annual Ticker Symbol BH Meeting Date 24-Apr-2014 ISIN US08986R1014 Agenda 933965785 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SARDAR BIGLARI For For 2 PHILIP L. COOLEY For For 3 KENNETH R. COOPER For For 4 WILLIAM L. JOHNSON For For 5 JAMES P. MASTRIAN For For 6 RUTH J. PERSON For For 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. NON-BINDING ADVISORY RESOLUTION TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management Against Against 4. NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY OF HOLDING FUTURE SHAREHOLDER ADVISORY VOTES ON THE CORPORATION'S EXECUTIVE COMPENSATION. Management 1 Year Against TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 29-Apr-2014 ISIN US88076W1036 Agenda 933938308 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder For Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For BARRICK GOLD CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol ABX Meeting Date 30-Apr-2014 ISIN CA0679011084 Agenda 933957459 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 C.W.D. BIRCHALL For For 2 G. CISNEROS For For 3 N. GOODMAN For For 4 J.B. HARVEY For For 5 N.H.O. LOCKHART For For 6 D. MOYO For For 7 A. MUNK For For 8 D. NAYLOR For For 9 S.J. SHAPIRO For For 10 J.C. SOKALSKY For For 11 J.L. THORNTON For For 12 E.L. THRASHER For For 02 RESOLUTION APPROVING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF BARRICK AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Management For For 03 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROACH Management For For 04 RESOLUTION CONFIRMING BY-LAW NO. 2 Management For For GOLDCORP INC. Security Meeting Type Annual and Special Meeting Ticker Symbol GG Meeting Date 01-May-2014 ISIN CA3809564097 Agenda 933953160 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 JOHN P. BELL For For 2 BEVERLEY A. BRISCOE For For 3 PETER J. DEY For For 4 DOUGLAS M. HOLTBY For For 5 CHARLES A. JEANNES For For 6 CLEMENT A. PELLETIER For For 7 P. RANDY REIFEL For For 8 IAN W. TELFER For For 9 BLANCA TREVIÑO For For 10 KENNETH F. WILLIAMSON For For B IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION; Management For For C A RESOLUTION APPROVING CERTAIN AMENDMENTS TO THE RESTRICTED SHARE UNIT PLAN OF THE COMPANY; Management For For D A RESOLUTION APPROVING AN AMENDMENT TO THE STOCK OPTION PLAN OF THE COMPANY; Management For For E A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKA Meeting Date 03-May-2014 ISIN US0846701086 Agenda 933937320 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2 NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2014 PROXY STATEMENT. Management For For 3 NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 3 Years For 4 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Shareholder Against For 5 SHAREHOLDER PROPOSAL REGARDING DIVIDENDS. Shareholder Against For PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 07-May-2014 ISIN US7185461040 Agenda 933944010 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For 1B. ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 1C. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. GREENHOUSE GAS REDUCTION GOALS. Shareholder Against For CSX CORPORATION Security Meeting Type Annual Ticker Symbol CSX Meeting Date 07-May-2014 ISIN US1264081035 Agenda 933951914 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: J.B. BREAUX Management For For 1C. ELECTION OF DIRECTOR: P.L. CARTER Management For For 1D. ELECTION OF DIRECTOR: S.T. HALVERSON Management For For 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Management For For 1F. ELECTION OF DIRECTOR: G.H. LAMPHERE Management For For 1G. ELECTION OF DIRECTOR: J.D. MCPHERSON Management For For 1H. ELECTION OF DIRECTOR: T.T. O'TOOLE Management For For 1I. ELECTION OF DIRECTOR: D.M. RATCLIFFE Management For For 1J. ELECTION OF DIRECTOR: D.J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: M.J. WARD Management For For 1L. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For 1M. ELECTION OF DIRECTOR: J.S. WHISLER Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. SHAREHOLDER PROPOSAL REQUESTING ACTION BY THE BOARD OF DIRECTORS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder Against For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 08-May-2014 ISIN US76009N1000 Agenda 933937267 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JEFFERY M. JACKSON Management For For ELECTION OF DIRECTOR: LEONARD H. ROBERTS Management For For ELECTION OF DIRECTOR: MARK E. SPEESE Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For KINROSS GOLD CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol KGC Meeting Date 08-May-2014 ISIN CA4969024047 Agenda 933966799 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN A. BROUGH For For 2 JOHN K. CARRINGTON For For 3 JOHN M.H. HUXLEY For For 4 KENNETH C. IRVING For For 5 JOHN A. KEYES For For 6 JOHN A. MACKEN For For 7 C. MCLEOD-SELTZER For For 8 JOHN E. OLIVER For For 9 UNA M. POWER For For 10 TERENCE C.W. REID For For 11 J. PAUL ROLLINSON For For 12 RUTH G. WOODS For For 02 TO APPROVE THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION AMENDING THE SHARE OPTION PLAN OF KINROSS TO (A) INCREASE THE NUMBER OF COMMON SHARES RESERVED FOR ISSUANCE THEREUNDER FROM 21,166,667 TO 31,166,667 AND (B) TO ADD A PROVISION WHEREBY OPTIONHOLDERS CAN SURRENDER THEIR OPTIONS TO THE COMPANY IN EXCHANGE FOR THE "IN-THE- MONEY" VALUE IN THE FORM OF EITHER CASH OR SHARES, WITH A COMPANY OPTION TO DELIVER SHARES EVEN IF THE OPTIONHOLDER ELECTS TO RECEIVE CASH. Management For For 04 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION AMENDING KINROSS' RESTRICTED SHARE PLAN TO (A) INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE FROM 20,000,000 TO 35,000,000, (B) PERMIT EMPLOYEES TO REQUEST THAT SETTLEMENT OF RSUS VESTING IN 2 OF SHARES AND (C) PERMIT EMPLOYEES TO ELECT TO SURRENDER VESTED RSUS IN SATISFACTION OF WITHHOLDING TAXES DUE ON VESTING. (EXCLUDING THE SENIOR LEADERSHIP TEAM) TO REQUEST THAT SETTLEMENT OF RSUS VESTING IN 2014 BE IN CASH INSTEAD OF SHARES AND (C) PERMIT EMPLOYEES TO ELECT TO SURRENDER VESTED RSUS IN SATISFACTION OF WITHHOLDING TAXES DUE ON VESTING. Management For For 05 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, AN ADVISORY RESOLUTION ON KINROSS' APPROACH TO EXECUTIVE COMPENSATION. Management For For NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 14-May-2014 ISIN US6370711011 Agenda 933975318 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: CLAY C. WILLIAMS Management For For 1C. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1D. ELECTION OF DIRECTOR: ROBERT E. BEAUCHAMP Management For For 1E. ELECTION OF DIRECTOR: MARCELA E. DONADIO Management For For 1F. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1G. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1H. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1I. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 1J. ELECTION OF DIRECTOR: JEFFERY A. SMISEK Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CIMAREX ENERGY CO. Security Meeting Type Annual Ticker Symbol XEC Meeting Date 15-May-2014 ISIN US1717981013 Agenda 933948183 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DAVID A. HENTSCHEL Management For For ELECTION OF DIRECTOR: THOMAS E. JORDEN Management For For ELECTION OF DIRECTOR: FLOYD R. PRICE Management For For ELECTION OF DIRECTOR: L. PAUL TEAGUE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVE 2 Management For For 4. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2014 Management For For APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 15-May-2014 ISIN US0374111054 Agenda 933967486 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: G. STEVEN FARRIS Management For For 2. ELECTION OF DIRECTOR: A.D. FRAZIER, JR. Management For For 3. ELECTION OF DIRECTOR: AMY H. NELSON Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Management For For 5. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Management For For 6. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS Management For For THE PROGRESSIVE CORPORATION Security Meeting Type Annual Ticker Symbol PGR Meeting Date 16-May-2014 ISIN US7433151039 Agenda 933954340 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART B. BURGDOERFER Management For For 1B. ELECTION OF DIRECTOR: CHARLES A. DAVIS Management For For 1C. ELECTION OF DIRECTOR: LAWTON W. FITT Management For For 1D. ELECTION OF DIRECTOR: JEFFREY D. KELLY Management For For 1E. ELECTION OF DIRECTOR: HEIDI G. MILLER, PH.D. Management For For 1F. ELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D. Management For For 1G. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 2. CAST AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 16-May-2014 ISIN US9598021098 Agenda 933960393 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1C ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1F ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1G ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 16-May-2014 ISIN US7777793073 Agenda 933965711 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAMES E. CRADDOCK Management For For ELECTION OF DIRECTOR: MATTHEW D. FITZGERALD Management For For ELECTION OF DIRECTOR: PHILIP L. FREDERICKSON Management For For ELECTION OF DIRECTOR: CARIN S. KNICKEL Management For For ELECTION OF DIRECTOR: HOLLI C. LADHANI Management For For ELECTION OF DIRECTOR: DONALD D. PATTESON, JR. Management For For ELECTION OF DIRECTOR: JERRY R. SCHUYLER Management For For 2 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE SUMMARY COMPENSATION TABLE AND THE OTHER RELATED COMPENSATION TABLES, NOTES AND NARRATIVE IN THE PROXY STATEMENT FOR THE COMPANY'S 2014 ANNUAL MEETING OF STOCKHOLDERS. Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 19-May-2014 ISIN GB00B4VLR192 Agenda 933971017 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF DIRECTOR: J. RODERICK CLARK Management For For 1B. RE-ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For 1C. RE-ELECTION OF DIRECTOR: MARY E. FRANCIS CBE Management For For 1D. RE-ELECTION OF DIRECTOR: C. CHRISTOPHER GAUT Management For For 1E. RE-ELECTION OF DIRECTOR: GERALD W. HADDOCK Management For For 1F. RE-ELECTION OF DIRECTOR: FRANCIS S. KALMAN Management For For 1G. RE-ELECTION OF DIRECTOR: DANIEL W. RABUN Management For For 1H. RE-ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For 1I. RE-ELECTION OF DIRECTOR: PAUL E. ROWSEY, III Management For For 2. TO AUTHORISE THE BOARD OF DIRECTORS TO ALLOT SHARES. Management For For 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2014. Management For For 4. TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 5. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 6. TO APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For 7. A NON-BINDING ADVISORY VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For 8. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2013 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For TO APPROVE A CAPITAL REORGANISATION. Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS. Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 20-May-2014 ISIN US8454671095 Agenda 933966395 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN D. GASS Management For For ELECTION OF DIRECTOR: CATHERINE A. KEHR Management For For ELECTION OF DIRECTOR: GREG D. KERLEY Management For For ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For ELECTION OF DIRECTOR: ELLIOTT PEW Management For For ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 2. PROPOSAL TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL FROM STOCKHOLDER REGARDING SPECIAL MEETINGS. Shareholder Against For 5. PROPOSAL FROM STOCKHOLDER REGARDING METHANE EMISSIONS REPORT. Shareholder Against For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 22-May-2014 ISIN US9046071083 Agenda 933993924 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 WARREN D. ORLOFF For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 04-Jun-2014 ISIN US25179M1036 Agenda 933987375 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARBARA M. BAUMANN For For 2 JOHN E. BETHANCOURT For For 3 ROBERT H. HENRY For For 4 JOHN A. HILL For For 5 MICHAEL M. KANOVSKY For For 6 ROBERT A. MOSBACHER, JR For For 7 J. LARRY NICHOLS For For 8 DUANE C. RADTKE For For 9 MARY P. RICCIARDELLO For For 10 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 4. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against For 5. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against For 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against For Ave Maria Catholic Values Fund July 1, 2013 - June 30, 2014 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 01-Aug-2013 ISIN US8864231027 Agenda 933852344 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 RICHARD A. PATTAROZZI For For 8 JEFFREY M. PLATT For For 9 NICHOLAS J. SUTTON For For 10 CINDY B. TAYLOR For For 11 DEAN E. TAYLOR For For 12 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. APPROVAL OF THE TIDEWATER INC. EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 09-Sep-2013 ISIN US7033951036 Agenda 933864452 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. BUCK For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 26, Management For For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 06-Nov-2013 ISIN US2518931033 Agenda 933883490 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CONNIE R. CURRAN For For 2 DANIEL HAMBURGER For For 3 RONALD L. TAYLOR For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME TO "DEVRY EDUCATION GROUP INC." Management For For 4. APPROVAL OF THE DEVRY INC. INCENTIVE PLAN OF 2013. Management For For 5. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2013 ISIN US1897541041 Agenda 933881446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 VICTOR LUIS For For 5 IVAN MENEZES For For 6 IRENE MILLER For For 7 MICHAEL MURPHY For For 8 STEPHANIE TILENIUS For For 9 JIDE ZEITLIN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING Management For For 4. APPROVAL OF THE COACH, INC. 2013 PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 30-Jan-2014 ISIN IE00B4BNMY34 Agenda 933911592 - Management Item Proposal Type Vote For/Against Management 1. TO ACCEPT, IN A NON-BINDING VOTE, THE COMPANY'S IRISH FINANCIAL STATEMENTS FOR THE TWELVE-MONTH PERIOD ENDED AUGUST 31, 2013, AS PRESENTED. Management For For 2A. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: JAIME ARDILA Management For For 2B. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2C. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WILLIAM L. KIMSEY Management For For 2D. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2E. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: MARK MOODY-STUART Management For For 2F. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: PIERRE NANTERME Management For For 2G. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: GILLES C. PELISSON Management For For 2H. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACCENTURE PLC FOR A TERM EXPIRING AT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2 AUTHORIZE, IN A BINDING VOTE, THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO GRANT THE BOARD THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 6. TO GRANT THE BOARD THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 7. TO APPROVE A CAPITAL REDUCTION AND CREATION OF DISTRIBUTABLE RESERVES UNDER IRISH LAW. Management For For 8. TO AUTHORIZE HOLDING THE 2015 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND AS REQUIRED UNDER IRISH LAW. Management For For 9. TO AUTHORIZE ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK UNDER IRISH LAW. Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 20-Feb-2014 ISIN US92220P1057 Agenda 933912900 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 REGINA E. DUGAN For For 3 VENKATRAMAN THYAGARAJA For For 4 DOW R. WILSON For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS, IF THE ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 6 IS APPROVED. Management For For 6. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS, IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 5 IS APPROVED. Management For For JOY GLOBAL INC. Security Meeting Type Annual Ticker Symbol JOY Meeting Date 04-Mar-2014 ISIN US4811651086 Agenda 933918697 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD L. DOHENY II For For 2 STEVEN L. GERARD For For 3 JOHN T. GREMP For For 4 JOHN NILS HANSON For For 5 GALE E. KLAPPA For For 6 RICHARD B. LOYND For For 7 P. ERIC SIEGERT For For 8 JAMES H. TATE For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 19-Mar-2014 ISIN IE00B68SQD29 Agenda 933918128 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1G) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1H) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I) ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE APPOINTMENT OF THE INDEPENDENT AUDITORS AND AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4) AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S5) DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For 6) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES. Management For For S7) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING THEM TO EXISTING SHAREHOLDERS. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 19-Mar-2014 ISIN US4282361033 Agenda 933921098 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For 1C. ELECTION OF DIRECTOR: R.R. BENNETT Management For For 1D. ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For 1G. ELECTION OF DIRECTOR: R.E. OZZIE Management For For 1H. ELECTION OF DIRECTOR: G.M. REINER Management For For 1I. ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: J.A. SKINNER Management For For 1K. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 1L. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 08-Apr-2014 ISIN US0640581007 Agenda 933937180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1D. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1E. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1M. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN OF THE BANK OF NEW YORK MELLON CORPORATION. Management For For 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Shareholder For Against U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 22-Apr-2014 ISIN US8636671013 Agenda 933932546 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B. ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C. ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D. ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E. ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F. ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: ANDREW K. SILVERNAIL Management For For 1I. ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 22-Apr-2014 ISIN US6934751057 Agenda 933934576 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1N. ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1O. ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For THE RYLAND GROUP, INC. Security Meeting Type Annual Ticker Symbol RYL Meeting Date 22-Apr-2014 ISIN US7837641031 Agenda 933936354 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM L. JEWS Management For For 1B. ELECTION OF DIRECTOR: NED MANSOUR Management For For 1C. ELECTION OF DIRECTOR: ROBERT E. MELLOR Management For For 1D. ELECTION OF DIRECTOR: NORMAN J.METCALFE Management For For 1E. ELECTION OF DIRECTOR: LARRY T. NICHOLSON Management For For 1F. ELECTION OF DIRECTOR: CHARLOTTE ST. MARTIN Management For For 1G. ELECTION OF DIRECTOR: THOMAS W. TOOMEY Management For For 1H. ELECTION OF DIRECTOR: ROBERT G. VAN SCHOONENBERG Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PROGRAM FOR RYLAND'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 22-Apr-2014 ISIN US9182041080 Agenda 933950291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 JUAN ERNESTO DE BEDOUT For For 4 URSULA O. FAIRBAIRN For For 5 GEORGE FELLOWS For For 6 CLARENCE OTIS, JR. For For 7 MATTHEW J. SHATTOCK For For 8 ERIC C. WISEMAN For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2014 FISCAL YEAR. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 25-Apr-2014 ISIN US0171751003 Agenda 933941280 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B. ELECTION OF DIRECTOR: IAN H. CHIPPENDALE Management For For 1C. ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1D. ELECTION OF DIRECTOR: JEFFERSON W. KIRBY Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. Management For For 3. SAY-ON-PAY: ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 28-Apr-2014 ISIN US9130171096 Agenda 933936378 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For 3. APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 29-Apr-2014 ISIN US88076W1036 Agenda 933938308 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 29-Apr-2014 ISIN US3024913036 Agenda 933951469 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: K'LYNNE JOHNSON Management For For 1B. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1C. ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder For Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management For For 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For FLUOR CORPORATION Security Meeting Type Annual Ticker Symbol FLR Meeting Date 01-May-2014 ISIN US3434121022 Agenda 933936556 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1F. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Management For For 1G. ELECTION OF DIRECTOR: DEAN R. O'HARE Management For For 1H. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1I. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Management For For 1J. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1K. ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1L. ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 1M. ELECTION OF DIRECTOR: LYNN C. SWANN Management For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. THE APPROVAL OF THE FLUOR CORPORATION 2 PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 4. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5. A STOCKHOLDER PROPOSAL FOR AN INDEPENDENT CHAIRMAN. Shareholder For Against PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 07-May-2014 ISIN US7185461040 Agenda 933944010 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For 1B. ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 1C. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. GREENHOUSE GAS REDUCTION GOALS. Shareholder Against For PULTEGROUP, INC. Security Meeting Type Annual Ticker Symbol PHM Meeting Date 07-May-2014 ISIN US7458671010 Agenda 933950049 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 BRYCE BLAIR For For 3 RICHARD J. DUGAS, JR. For For 4 THOMAS J. FOLLIARD For For 5 CHERYL W. GRISE For For 6 ANDRE J. HAWAUX For For 7 DEBRA J. KELLY-ENNIS For For 8 PATRICK J. O'LEARY For For 9 JAMES J. POSTL For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REQUESTING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 13-May-2014 ISIN US0325111070 Agenda 933952651 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY R. CHASE Management For For 1B. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1G. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1H. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1I. ELECTION OF DIRECTOR: R.A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 5. STOCKHOLDER PROPOSAL - REPORT ON CLIMATE CHANGE RISK. Shareholder Against For ADVANCE AUTO PARTS, INC. Security 00751Y106 Meeting Type Annual Ticker Symbol AAP Meeting Date 14-May-2014 ISIN US00751Y1064 Agenda 933980218 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. BERGSTROM For For 2 JOHN C. BROUILLARD For For 3 FIONA P. DIAS For For 4 DARREN R. JACKSON For For 5 WILLIAM S. OGLESBY For For 6 J. PAUL RAINES For For 7 GILBERT T. RAY For For 8 CARLOS A. SALADRIGAS For For 9 O. TEMPLE SLOAN, III For For 10 JIMMIE L. WADE For For 2. APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE COMPANY'S 2014 LONG- TERM INCENTIVE PLAN. Management For For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 5. ADVISORY VOTE ON STOCKHOLDER PROPOSAL ON THE ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT IF PRESENTED AT THE ANNUAL MEETING. Shareholder Against For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 15-May-2014 ISIN US9418481035 Agenda 933955948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management For For 4 TO APPROVE THE COMPANY'S MANAGEMENT INCENTIVE PLAN Management For For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 15-May-2014 ISIN US3693001089 Agenda 933956027 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SALLIE B. BAILEY For For 2 GREGORY B. KENNY For For 3 GREGORY E. LAWTON For For 4 CRAIG P. OMTVEDT For For 5 PATRICK M. PREVOST For For 6 JOHN E. WELSH, III For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2014 CONSOLIDATED FINANCIAL STATEMENTS AND INTERNAL CONTROL OVER FINANCIAL REPORTING. Management For For 3. APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 15-May-2014 ISIN US3719011096 Agenda 933975902 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JAMES HOLLARS For For 3 JOHN MULDER For For 4 MARK NEWTON For For 5 RICHARD SCHAUM For For 6 FRED SOTOK For For 2. TO CONSIDER A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. TO CONSIDER A PROPOSAL TO APPROVE THE EMPLOYEE STOCK OPTION PLAN. Management For For 6. TO CONSIDER A PROPOSAL TO AMEND THE 2 NONEMPLOYEE DIRECTOR STOCK OPTION PLAN. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 16-May-2014 ISIN US9598021098 Agenda 933960393 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1C ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1F ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1G ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 20-May-2014 ISIN US75281A1097 Agenda 933965456 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1B. ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1C. ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1D. ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1E. ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1F. ELECTION OF DIRECTOR: MARY RALPH LOWE Management For For 1G. ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I. ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 2. A PROPOSAL TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS OF AND FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. STOCKHOLDER PROPOSAL - A PROPOSAL REQUESTING A REPORT REGARDING FUGITIVE METHANE EMISSIONS. Shareholder Against For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 21-May-2014 ISIN US4062161017 Agenda 933970786 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C ELECTION OF DIRECTOR: M. CARROLL Management For For 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E ELECTION OF DIRECTOR: M.S. GERBER Management For For 1F ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1G ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1H ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K ELECTION OF DIRECTOR: D.L. REED Management For For 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 21-May-2014 ISIN US7593516047 Agenda 933987844 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTINE R. DETRICK* For For 2 JOYCE A. PHILLIPS* For For 3 ARNOUD W.A. BOOT# For For 4 JOHN F. DANAHY# For For 5 J. CLIFF EASON# For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For GNC HOLDINGS INC. Security 36191G107 Meeting Type Annual Ticker Symbol GNC Meeting Date 22-May-2014 ISIN US36191G1076 Agenda 933961876 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY P. BERGER For For 2 ALAN D. FELDMAN For For 3 JOSEPH M. FORTUNATO For For 4 MICHAEL F. HINES For For 5 AMY B. LANE For For 6 PHILIP E. MALLOTT For For 7 ROBERT F. MORAN For For 8 C. SCOTT O'HARA For For 9 RICHARD J. WALLACE For For 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For 3 THE APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2013, AS DISCLOSED IN THE PROXY MATERIALS Management For For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 22-May-2014 ISIN US9046071083 Agenda 933993924 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 WARREN D. ORLOFF For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 30-May-2014 ISIN US5486611073 Agenda 933978059 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 ANGELA F. BRALY For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 INCENTIVE PLAN. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. SHAREHOLDER PROPOSAL REGARDING REPORT ON IMPACT OF SUSTAINABILITY POLICY. Shareholder Against For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 04-Jun-2014 ISIN US25179M1036 Agenda 933987375 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARBARA M. BAUMANN For For 2 JOHN E. BETHANCOURT For For 3 ROBERT H. HENRY For For 4 JOHN A. HILL For For 5 MICHAEL M. KANOVSKY For For 6 ROBERT A. MOSBACHER, JR For For 7 J. LARRY NICHOLS For For 8 DUANE C. RADTKE For For 9 MARY P. RICCIARDELLO For For 10 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 4. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against For 5. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against For 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against For CROCS, INC. Security Meeting Type Annual Ticker Symbol CROX Meeting Date 10-Jun-2014 ISIN US2270461096 Agenda 933997148 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PRAKASH A. MELWANI For For 2 THOMAS J. SMACH For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 11-Jun-2014 ISIN US1491231015 Agenda 934004805 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For 1C. ELECTION OF DIRECTOR: JUAN GALLARDO Management For For 1D. ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For 1E. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1F. ELECTION OF DIRECTOR: PETER A. MAGOWAN Management For For 1G. ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1K. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE CATERPILLAR INC. 2014 LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Management For For 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - SALES TO SUDAN. Shareholder Against For 8. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. Shareholder Against For Ave Maria Growth Fund July 1, 2013 - June 30, 2014 PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 13-Aug-2013 ISIN US7401891053 Agenda 933850922 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK DONEGAN For For 2 DANIEL J. MURPHY For For 3 VERNON E. OECHSLE For For 4 ULRICH SCHMIDT For For 5 RICHARD L. WAMBOLD For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. RE-APPROVAL AND AMENDMENT OF 2001 STOCK INCENTIVE PLAN TO INCREASE NUMBER OF AUTHORIZED SHARES. Management Against Against 5. APPROVAL OF AMENDMENT TO RESTATED ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. Management Against Against MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 22-Aug-2013 ISIN US5850551061 Agenda 933856291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 VICTOR J. DZAU, M.D. For For 4 OMAR ISHRAK For For 5 SHIRLEY ANN JACKSON PHD For For 6 MICHAEL O. LEAVITT For For 7 JAMES T. LENEHAN For For 8 DENISE M. O'LEARY For For 9 KENDALL J. POWELL For For 10 ROBERT C. POZEN For For 11 PREETHA REDDY For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2013 STOCK AWARD AND INCENTIVE PLAN. Management Against Against 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 9. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2013 ISIN US1897541041 Agenda 933881446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 VICTOR LUIS For For 5 IVAN MENEZES For For 6 IRENE MILLER For For 7 MICHAEL MURPHY For For 8 STEPHANIE TILENIUS For For 9 JIDE ZEITLIN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING Management For For 4. APPROVAL OF THE COACH, INC. 2013 PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Management For For CRACKER BARREL OLD COUNTRY STORE INC Security 22410J106 Meeting Type Contested-Annual Ticker Symbol CBRL Meeting Date 13-Nov-2013 ISIN US22410J1060 Agenda 933884163 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS H. BARR 2 JAMES W. BRADFORD 3 SANDRA B. COCHRAN 4 GLENN A. DAVENPORT 5 RICHARD J. DOBKIN 6 NORMAN E. JOHNSON 7 WILLIAM W. MCCARTEN 8 COLEMAN H. PETERSON 9 ANDREA M. WEISS 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT THAT ACCOMPANIES THIS NOTICE. Management 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 4. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL SUPPORTING CERTAIN ANIMAL WELFARE POLICIES OF THE COMPANY. Management 5. AN ADVISORY VOTE REGARDING A PROPOSAL PUBLICLY MADE BY AFFILIATES OF BIGLARI HOLDINGS REQUESTING THAT THE BOARD DECLARE AND THE COMPANY PAY A SPECIAL CASH DIVIDEND OF $20.00 PER SHARE TO ALL SHAREHOLDERS. Shareholder CRACKER BARREL OLD COUNTRY STORE INC Security 22410J106 Meeting Type Contested-Annual Ticker Symbol CBRL Meeting Date 13-Nov-2013 ISIN US22410J1060 Agenda 933885963 - Opposition Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SARDAR BIGLARI For For 2 PHILIP L. COOLEY For For 3 MGT NOM T H. BARR For For 4 MGT NOM S B. COCHRAN For For 5 MGT NOM G A. DAVENPORT For For 6 MGT NOM N E. JOHNSON For For 7 MGT NOM W W. MCCARTEN For For 8 MGT NOM C H. PETERSON For For 9 MGT NOM A M. WEISS For For 2. THE COMPANY'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against For 3. THE COMPANY'S PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 4. A SHAREHOLDER PROPOSAL BY THE HUMANE SOCIETY OF THE UNITED STATES REGARDING CERTAIN ANIMAL WELFARE POLICIES OF THE COMPANY. Management Against Against 5. AN ADVISORY VOTE ON BIGLARI'S PROPOSAL THAT THE BOARD DECLARE AND THE COMPANY PAY A SPECIAL CASH DIVIDEND OF $20.00 PER SHARE TO ALL SHAREHOLDERS. Management For For DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 22-Nov-2013 ISIN US2576511099 Agenda 933885420 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. HOFFMAN For For 2 WILLARD D. OBERTON For For 3 JOHN P. WIEHOFF For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. Management For For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 16-Dec-2013 ISIN US2172041061 Agenda 933899873 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 8 THOMAS N. TRYFOROS For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2007 EQUITY INCENTIVE PLAN AND THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER. Management For For 3. TO APPROVE THE GRANT OF AN OPTION TO ACQUIRE 2,000,,500,000 SHARES OF OUR COMMON STOCK TO EACH OF A. JAYSON ADAIR, OUR CHIEF EXECUTIVE OFFICER, AND VINCENT W. MITZ, OUR PRESIDENT, RESPECTIVELY, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT, SUCH GRANTS TO BE MADE IN LIEU OF ANY CASH SALARY OR BONUS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Management For For 4. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2013 (SAY ON PAY VOTE). Management For For 5. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 30-Jan-2014 ISIN IE00B4BNMY34 Agenda 933911592 - Management Item Proposal Type Vote For/Against Management 1. TO ACCEPT, IN A NON-BINDING VOTE, THE COMPANY'S IRISH FINANCIAL STATEMENTS FOR THE TWELVE-MONTH PERIOD ENDED AUGUST 31, 2013, AS PRESENTED. Management For For 2A. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: JAIME ARDILA Management For For 2B. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2C. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WILLIAM L. KIMSEY Management For For 2D. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2E. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: MARK MOODY-STUART Management For For 2F. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: PIERRE NANTERME Management For For 2G. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: GILLES C. PELISSON Management For For 2H. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACCENTURE PLC FOR A TERM EXPIRING AT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2 AUTHORIZE, IN A BINDING VOTE, THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO GRANT THE BOARD THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 6. TO GRANT THE BOARD THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 7. TO APPROVE A CAPITAL REDUCTION AND CREATION OF DISTRIBUTABLE RESERVES UNDER IRISH LAW. Management For For 8. TO AUTHORIZE HOLDING THE 2015 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND AS REQUIRED UNDER IRISH LAW. Management For For 9. TO AUTHORIZE ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK UNDER IRISH LAW. Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 20-Feb-2014 ISIN US92220P1057 Agenda 933912900 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 REGINA E. DUGAN For For 3 VENKATRAMAN THYAGARAJA For For 4 DOW R. WILSON For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS, IF THE ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 6 IS APPROVED. Management For For 6. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS, IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 5 IS APPROVED. Management For For THE TORO COMPANY Security Meeting Type Annual Ticker Symbol TTC Meeting Date 18-Mar-2014 ISIN US8910921084 Agenda 933920274 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY M. ETTINGER For For 2 KATHERINE J. HARLESS For For 3 MICHAEL J. HOFFMAN For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 09-Apr-2014 ISIN AN8068571086 Agenda 933927040 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2013 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 16-Apr-2014 ISIN US0673831097 Agenda 933942939 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. BARRETT Management For For 1B. ELECTION OF DIRECTOR: JOHN C. KELLY Management For For 1C. ELECTION OF DIRECTOR: DAVID F. MELCHER Management For For 1D. ELECTION OF DIRECTOR: GAIL K. NAUGHTON Management For For 1E. ELECTION OF DIRECTOR: JOHN H. WEILAND Management For For 1F. ELECTION OF DIRECTOR: ANTHONY WELTERS Management For For 1G. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. TO APPROVE THE 2 INCENTIVE PLAN OF C. R. BARD, INC., AS AMENDED AND RESTATED. Management Against Against 4. TO APPROVE CERTAIN PROVISIONS OF THE EXECUTIVE BONUS PLAN OF C. R. BARD, INC. Management For For 5. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 6. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 7. A SHAREHOLDER PROPOSAL RELATING TO SEPARATING THE CHAIR AND CEO. Shareholder For Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 22-Apr-2014 ISIN US8636671013 Agenda 933932546 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B. ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C. ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D. ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E. ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F. ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: ANDREW K. SILVERNAIL Management For For 1I. ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 22-Apr-2014 ISIN US7757111049 Agenda 933941278 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. RANDALL ROLLINS For For 2 HENRY B. TIPPIE For For 3 JAMES B. WILLIAMS For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2014. Management For For 3. TO HOLD A NONBINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For CRACKER BARREL OLD COUNTRY STORE INC Security 22410J106 Meeting Type Contested-Special Ticker Symbol CBRL Meeting Date 23-Apr-2014 ISIN US22410J1060 Agenda 933945389 - Management Item Proposal Type Vote For/Against Management 1. ADVISORY VOTE REGARDING A PROPOSAL PUBLICLY MADE BY BIGLARI CAPITAL REQUESTING THE BOARD TO IMMEDIATELY PURSUE ALL POTENTIAL EXTRAORDINARY TRANSACTIONS, INCLUDING THE SALE OF THE COMPANY. Management 2. ADVISORY VOTE REGARDING A PROPOSAL PUBLICLY MADE BY BIGLARI CAPITAL REQUESTING THE BOARD TO TAKE ANY ACTION NECESSARY TO AMEND THE TENNESSEE BUSINESS CORPORATION ACT TO PERMIT BIGLARI CAPITAL TO ENGAGE IN AN EXTRAORDINARY TRANSACTION WITH THE COMPANY. Management CRACKER BARREL OLD COUNTRY STORE INC Security 22410J106 Meeting Type Contested-Special Ticker Symbol CBRL Meeting Date 23-Apr-2014 ISIN US22410J1060 Agenda 933948804 - Opposition Item Proposal Type Vote For/Against Management 01 AN ADVISORY VOTE ON BIGLARI CAPITAL'S PROPOSAL THAT THE BOARD IMMEDIATELY PURSUE ALL POTENTIAL EXTRAORDINARY TRANSACTIONS. INCLUDING THE SALE OF THE COMPANY. Management For For 02 AN ADVISORY VOTE ON BIGLARI CAPITAL'S PROPOSAL THAT THE BOARD TAKE ANY ACTION NECESSARY TO AMEND THE TENNESSEE BUSINESS CORPORATION ACT TO PERMIT BIGLARI CAPITAL TO ENGAGE IN AN EXTRAORDINARY TRANSACTION WITH THE COMPANY. Management For For POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 24-Apr-2014 ISIN US7310681025 Agenda 933930439 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN M. FARR For For 2 GARY E. HENDRICKSON For For 3 R.M. (MARK) SCHRECK For For 4 WILLIAM G. VAN DYKE For For 2. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For NEWMARKET CORPORATION Security Meeting Type Annual Ticker Symbol NEU Meeting Date 24-Apr-2014 ISIN US6515871076 Agenda 933930592 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PHYLLIS L. COTHRAN Management For For ELECTION OF DIRECTOR: MARK M. GAMBILL Management For For ELECTION OF DIRECTOR: BRUCE C. GOTTWALD Management For For ELECTION OF DIRECTOR: THOMAS E. GOTTWALD Management For For ELECTION OF DIRECTOR: PATRICK D. HANLEY Management For For ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For ELECTION OF DIRECTOR: CHARLES B. WALKER Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF NEWMARKET CORPORATION. Management For For 4. APPROVAL OF THE NEWMARKET CORPORATION 2014 INCENTIVE COMPENSATION AND STOCK PLAN. Management For For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 25-Apr-2014 ISIN US3841091040 Agenda 933931289 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PATRICK J. MCHALE Management For For 1B. ELECTION OF DIRECTOR: LEE R. MITAU Management For For 1C. ELECTION OF DIRECTOR: MARTHA A. MORFITT Management For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 25-Apr-2014 ISIN US4878361082 Agenda 933934805 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN BRYANT For For 2 STEPHANIE A. BURNS For For 3 LA J. MONTGOMERY TABRON For For 4 ROGELIO REBOLLEDO For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. MANAGEMENT PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING A HUMAN RIGHTS REPORT. Shareholder Against For 6. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 29-Apr-2014 ISIN US88076W1036 Agenda 933938308 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 02-May-2014 ISIN US6745991058 Agenda 933956724 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1F. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1G. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1J. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1K. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR EDWARD P.DJEREJIAN, AN INDEPENDENT DIRECTOR. Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 4. ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Management For For 5. SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE BOARD AND THE CHIEF EXECUTIVE OFFICER. Management For For 6. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 7. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS. Shareholder Against For 9. QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS. Shareholder Against For FUGITIVE METHANE EMISSIONS AND FLARING REPORT. Shareholder Against For O'REILLY AUTOMOTIVE, INC. Security 67103H107 Meeting Type Annual Ticker Symbol ORLY Meeting Date 06-May-2014 ISIN US67103H1077 Agenda 933940834 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID O'REILLY Management For For 1B. ELECTION OF DIRECTOR: LARRY O'REILLY Management For For 1C. ELECTION OF DIRECTOR: ROSALIE O'REILLY WOOTEN Management For For 1D. ELECTION OF DIRECTOR: JAY D. BURCHFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS T. HENDRICKSON Management For For 1F. ELECTION OF DIRECTOR: PAUL R. LEDERER Management For For 2. TO AMEND THE RESTATED ARTICLES OF INCORPORATION OF THE COMPANY'S SUBSIDIARY O'REILLY AUTOMOTIVE STORES, INC. Management For For 3. ADVISORY VOTE ON APPROVAL OF COMPENSATION OF EXECUTIVES. Management For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG, LLP, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5. SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK". Shareholder Against For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 06-May-2014 ISIN US2358511028 Agenda 933967513 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: H. LAWRENCE CULP, JR. Management For For 1B. ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For 1C. ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For 1D. ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For 1E. ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For 1F. ELECTION OF DIRECTOR: MITCHELL P. RALES Management For For 1G. ELECTION OF DIRECTOR: STEVEN M. RALES Management For For 1H. ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For 1I. ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 1J. ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURE POLICIES AND DIRECT AND INDIRECT POLITICAL EXPENDITURES. Shareholder Against For 5. TO ACT UPON SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ADOPT A POLICY REQUIRING THE CHAIR OF BOARD OF DIRECTORS BE INDEPENDENT. Shareholder For Against EXPEDITORS INT'L OF WASHINGTON, INC. Security Meeting Type Annual Ticker Symbol EXPD Meeting Date 07-May-2014 ISIN US3021301094 Agenda 933939590 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER J. ROSE Management For For 1B. ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management For For 1C. ELECTION OF DIRECTOR: MARK A. EMMERT Management For For 1D. ELECTION OF DIRECTOR: R. JORDAN GATES Management For For 1E. ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. MALONE Management For For 1G. ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management For For 1H. ELECTION OF DIRECTOR: JEFFREY S. MUSSER Management For For 1I. ELECTION OF DIRECTOR: LIANE J. PELLETIER Management For For 1J. ELECTION OF DIRECTOR: JAMES L.K. WANG Management For For 1K. ELECTION OF DIRECTOR: TAY YOSHITANI Management For For 2. TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ADOPTION OF THE 2014 STOCK OPTION PLAN. Management For For 4. TO APPROVE THE AMENDMENT TO THE 2002 EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. TO APPROVE THE ADOPTION OF THE 2014 DIRECTORS' RESTRICTED STOCK PLAN. Management For For 6. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For C.H. ROBINSON WORLDWIDE, INC. Security 12541W209 Meeting Type Annual Ticker Symbol CHRW Meeting Date 08-May-2014 ISIN US12541W2098 Agenda 933945187 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT P. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT EZRILOV Management For For 1C. ELECTION OF DIRECTOR: WAYNE M. FORTUN Management For For 1D. ELECTION OF DIRECTOR: MARY J STEELE GUILFOILE Management For For 1E. ELECTION OF DIRECTOR: JODEE A. KOZLAK Management For For 1F. ELECTION OF DIRECTOR: REBECCA KOENIG ROLOFF Management For For 1G. ELECTION OF DIRECTOR: BRIAN P. SHORT Management For For 2. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For AMETEK INC. Security Meeting Type Annual Ticker Symbol AME Meeting Date 08-May-2014 ISIN US0311001004 Agenda 933960242 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANTHONY J. CONTI For For 2 FRANK S. HERMANCE For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 13-May-2014 ISIN US0214411003 Agenda 933956685 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B. ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1C. ELECTION OF DIRECTOR: A. BLAINE BOWMAN Management For For 1D. ELECTION OF DIRECTOR: ELISHA W. FINNEY Management For For 1E. ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1F. ELECTION OF DIRECTOR: KRISH A. PRABHU Management For For 1G. ELECTION OF DIRECTOR: SHANE V. ROBISON Management For For 1H. ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1I. ELECTION OF DIRECTOR: THOMAS H. WAECHTER Management For For 2. TO APPROVE AN AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN TO (I) EXTEND THE TERM OF THE PLAN, (II) INCREASE BY COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND (III) MAKE CERTAIN OTHER CHANGES AS DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Management For For 3. TO APPROVE AN AMENDMENT TO THE 1987 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE BY 1,000, SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 6. IF PROPERLY PRESENTED AT THE ANNUAL MEETING, TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR OF THE BOARD. Shareholder For Against LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 14-May-2014 ISIN US50540R4092 Agenda 933960494 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1C. ELECTION OF DIRECTOR: D. GARY GILLILAND, M.D., PH.D. Management For For 1D. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1E. ELECTION OF DIRECTOR: GARHENG KONG, M.D., PH.D. Management For For 1F. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1G. ELECTION OF DIRECTOR: PETER M. NEUPERT Management For For 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER Management For For 1I. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 15-May-2014 ISIN US0311621009 Agenda 933956306 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management For For 1H ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1I ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1J ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1K ELECTION OF DIRECTOR: MS. JUDTIH C. PELHAM Management For For 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4 STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) Shareholder Against For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 21-May-2014 ISIN US7782961038 Agenda 933971891 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: MICHAEL BALMUTH Management For For 1B) ELECTION OF DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BUSH Management For For 1D) ELECTION OF DIRECTOR: NORMAN A. FERBER Management For For 1E) ELECTION OF DIRECTOR: SHARON D. GARRETT Management For For 1F) ELECTION OF DIRECTOR: GEORGE P. ORBAN Management For For 1G) ELECTION OF DIRECTOR: LAWRENCE S. PEIROS Management For For 1H) ELECTION OF DIRECTOR: GREGORY L. QUESNEL Management For For 2. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For AMPHENOL CORPORATION Security Meeting Type Annual Ticker Symbol APH Meeting Date 21-May-2014 ISIN US0320951017 Agenda 934004920 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RONALD P. BADIE Management For For ELECTION OF DIRECTOR: STANLEY L. CLARK Management For For ELECTION OF DIRECTOR: DAVID P. FALCK Management For For ELECTION OF DIRECTOR: EDWARD G. JEPSEN Management For For ELECTION OF DIRECTOR: ANDREW E. LIETZ Management For For ELECTION OF DIRECTOR: MARTIN H. LOEFFLER Management For For ELECTION OF DIRECTOR: JOHN R. LORD Management For For ELECTION OF DIRECTOR: R. ADAM NORWITT Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY. Management For For 3. TO RATIFY AND APPROVE THE 2014 AMPHENOL EXECUTIVE INCENTIVE PLAN. Management For For 4. TO RATIFY AND APPROVE THE FIRST AMENDED 2 OPTION PLAN FOR KEY EMPLOYEES OF AMPHENOL AND SUBSIDIARIES. Management For For 5. ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 22-May-2014 ISIN US34354P1057 Agenda 933972716 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 5 JOHN R. FRIEDERY For For 6 JOE E. HARLAN For For 7 LEIF E. DARNER For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO IMPLEMENT CONFIDENTIAL VOTING IN UNCONTESTED PROXY SOLICITATIONS. Shareholder Against For THE BUCKLE, INC. Security Meeting Type Annual Ticker Symbol BKE Meeting Date 27-May-2014 ISIN US1184401065 Agenda 933982870 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D. HIRSCHFELD For For 2 D. NELSON For For 3 K. RHOADS For For 4 J. SHADA For For 5 R. CAMPBELL For For 6 B. FAIRFIELD For For 7 B. HOBERMAN For For 8 J. PEETZ For For 9 M. HUSS For For 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3 PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For 4 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 03-Jun-2014 ISIN US57636Q1040 Agenda 933987351 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 03-Jun-2014 ISIN US1924461023 Agenda 933989696 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX Management For For 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management For For 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2009 INCENTIVE COMPENSATION PLAN. Management For For 3. APPROVAL, ON AN ADVISORY (NON- BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For PETSMART, INC. Security Meeting Type Annual Ticker Symbol PETM Meeting Date 18-Jun-2014 ISIN US7167681060 Agenda 934010769 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGEL CABRERA Management For For 1B. ELECTION OF DIRECTOR: RITA V. FOLEY Management For For 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 1D. ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management For For 1E. ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management For For 1F. ELECTION OF DIRECTOR: DAVID K. LENHARDT Management For For 1G. ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For 1H. ELECTION OF DIRECTOR: BARBARA MUNDER Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. NICKELS Management For For 1J. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 FEBRUARY 1, 2015. Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For Ave Maria Rising Dividend Fund July 1, 2013 - June 30, 2014 MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 16-Aug-2013 ISIN US5950171042 Agenda 933856936 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 MATTHEW W. CHAPMAN For For 3 L.B. DAY For For 4 ALBERT J. HUGO-MARTINEZ For For 5 WADE F. MEYERCORD For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Management Against Against MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 22-Aug-2013 ISIN US5850551061 Agenda 933856291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 VICTOR J. DZAU, M.D. For For 4 OMAR ISHRAK For For 5 SHIRLEY ANN JACKSON PHD For For 6 MICHAEL O. LEAVITT For For 7 JAMES T. LENEHAN For For 8 DENISE M. O'LEARY For For 9 KENDALL J. POWELL For For 10 ROBERT C. POZEN For For 11 PREETHA REDDY For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2013 STOCK AWARD AND INCENTIVE PLAN. Management Against Against 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 9. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. Management For For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 10-Oct-2013 ISIN US7496851038 Agenda 933871419 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. DABERKO For For 2 CRAIG S. MORFORD For For 3 FRANK C. SULLIVAN For For 4 THOMAS C. SULLIVAN For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 16-Oct-2013 ISIN US7043261079 Agenda 933875671 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 06-Nov-2013 ISIN US2518931033 Agenda 933883490 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CONNIE R. CURRAN For For 2 DANIEL HAMBURGER For For 3 RONALD L. TAYLOR For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME TO "DEVRY EDUCATION GROUP INC." Management For For 4. APPROVAL OF THE DEVRY INC. INCENTIVE PLAN OF 2013. Management For For 5. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2013 ISIN US1897541041 Agenda 933881446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 VICTOR LUIS For For 5 IVAN MENEZES For For 6 IRENE MILLER For For 7 MICHAEL MURPHY For For 8 STEPHANIE TILENIUS For For 9 JIDE ZEITLIN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING Management For For 4. APPROVAL OF THE COACH, INC. 2013 PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 15-Nov-2013 ISIN US8718291078 Agenda 933883046 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1C. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1D. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1E. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 1F. ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 20-Nov-2013 ISIN US1890541097 Agenda 933884062 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C. ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D. ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E. ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F. ELECTION OF DIRECTOR: ESTHER LEE Management For For 1G. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1H. ELECTION OF DIRECTOR: JEFFREY NODDLE Management For For 1I. ELECTION OF DIRECTOR: ROGELIO REBOLLEDO Management For For 1J. ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K. ELECTION OF DIRECTOR: CAROLYN M.TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 29-Jan-2014 ISIN US4783661071 Agenda 933907000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NATALIE A. BLACK For For 2 RAYMOND L. CONNER For For 3 WILLIAM H. LACY For For 4 ALEX A. MOLINAROLI For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 04-Feb-2014 ISIN US2910111044 Agenda 933908292 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 A.A. BUSCH III# For For 6 J.S. TURLEY# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For FRANKLIN RESOURCES, INC. Security Meeting Type Annual Ticker Symbol BEN Meeting Date 12-Mar-2014 ISIN US3546131018 Agenda 933918659 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management For For 1B. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1F. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1G. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1H. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1I. ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1J. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 3. TO APPROVE THE ADOPTION OF THE FRANKLIN RESOURCES, INC. 2014 KEY EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 19-Mar-2014 ISIN IE00B68SQD29 Agenda 933918128 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1G) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1H) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I) ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE APPOINTMENT OF THE INDEPENDENT AUDITORS AND AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4) AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S5) DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For 6) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES. Management For For S7) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING THEM TO EXISTING SHAREHOLDERS. Management For For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 08-Apr-2014 ISIN US0640581007 Agenda 933937180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1D. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1E. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1M. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN OF THE BANK OF NEW YORK MELLON CORPORATION. Management For For 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Shareholder For Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 09-Apr-2014 ISIN AN8068571086 Agenda 933927040 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2013 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 22-Apr-2014 ISIN US8636671013 Agenda 933932546 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B. ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C. ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D. ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E. ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F. ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: ANDREW K. SILVERNAIL Management For For 1I. ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 22-Apr-2014 ISIN US6934751057 Agenda 933934576 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1N. ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1O. ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 23-Apr-2014 ISIN US1912161007 Agenda 933928256 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: ANA BOTIN Management For For 1D. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1E. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1F. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1G. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1H. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1I. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1J. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1K. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1L. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE COCA-COLA COMPANY 2 Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 5. SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For DIEBOLD, INCORPORATED Security Meeting Type Annual Ticker Symbol DBD Meeting Date 24-Apr-2014 ISIN US2536511031 Agenda 933934653 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICK W. ALLENDER For For 2 ROBERTO ARTAVIA For For 3 BRUCE L. BYRNES For For 4 PHILLIP R. COX For For 5 RICHARD L. CRANDALL For For 6 GALE S. FITZGERALD For For 7 GARY G. GREENFIELD For For 8 ANDREAS W. MATTES For For 9 ROBERT S. PRATHER, JR. For For 10 RAJESH K. SOIN For For 11 HENRY D.G. WALLACE For For 12 ALAN J. WEBER For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 TO APPROVE THE DIEBOLD, INCORPORATED 2014 NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN. Management For For 5 TO APPROVE THE DIEBOLD, INCORPORATED AMENDED AND RESTATED 1 INCENTIVE PLAN. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 25-Apr-2014 ISIN US4878361082 Agenda 933934805 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN BRYANT For For 2 STEPHANIE A. BURNS For For 3 LA J. MONTGOMERY TABRON For For 4 ROGELIO REBOLLEDO For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. MANAGEMENT PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING A HUMAN RIGHTS REPORT. Shareholder Against For 6. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 28-Apr-2014 ISIN US9130171096 Agenda 933936378 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R.CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For 3. APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For PACCAR INC Security Meeting Type Annual Ticker Symbol PCAR Meeting Date 29-Apr-2014 ISIN US6937181088 Agenda 933936328 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN M. FLUKE, JR. Management For For ELECTION OF DIRECTOR: KIRK S. HACHIGIAN Management For For ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For ELECTION OF DIRECTOR: MARK A. SCHULZ Management For For 2. RESTRICTED STOCK AND DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL REGARDING THE SUPERMAJORITY VOTE PROVISIONS Shareholder Against For BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 29-Apr-2014 ISIN US0549371070 Agenda 933938221 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNIFER S. BANNER For For 2 K. DAVID BOYER, JR. For For 3 ANNA R. CABLIK For For 4 RONALD E. DEAL For For 5 JAMES A. FAULKNER For For 6 I. PATRICIA HENRY For For 7 JOHN P. HOWE III, M.D. For For 8 ERIC C. KENDRICK For For 9 KELLY S. KING For For 10 LOUIS B. LYNN For For 11 EDWARD C. MILLIGAN For For 12 CHARLES A. PATTON For For 13 NIDO R. QUBEIN For For 14 TOLLIE W. RICH, JR. For For 15 THOMAS E. SKAINS For For 16 THOMAS N. THOMPSON For For 17 EDWIN H. WELCH, PH.D. For For 18 STEPHEN T. WILLIAMS For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 4. TO VOTE ON AN AMENDMENT TO BB&T'S ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Management For For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF INCENTIVE COMPENSATION TO SENIOR EXECUTIVES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management For For 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 01-May-2014 ISIN US2600031080 Agenda 933940721 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1B. ELECTION OF DIRECTOR: J-P.M. ERGAS Management For For 1C. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1D. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1E. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1F. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1G. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1H. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1I. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1J. ELECTION OF DIRECTOR: S.M. TODD Management For For 1K. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1L. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO REAPPROVE THE PERFORMANCE CRITERIA UNDER OUR EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO APPROVE AMENDMENTS TO ARTICLE 14 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 6. TO APPROVE AMENDMENTS TO ARTICLE 15 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 7. TO APPROVE AMENDMENTS TO ARTICLE 16 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 8. TO APPROVE AN AMENDMENT TO OUR BY- LAWS TO PERMIT SHAREHOLDERS TO CALL A SPECIAL MEETING. Management For For ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 02-May-2014 ISIN US4523081093 Agenda 933936316 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS REGARDING BOARD SIZE. Management For For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 07-May-2014 ISIN US3695501086 Agenda 933937623 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H ELECTION OF DIRECTOR: JAMES N. MATTIS Management For For 1I ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: LAURA J. SCHUMACHER Management For For 1L ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 5. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 08-May-2014 ISIN US7607591002 Agenda 933944832 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1B. ELECTION OF DIRECTOR: TOMAGO COLLINS Management For For 1C. ELECTION OF DIRECTOR: ANN E. DUNWOODY Management For For 1D. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1E. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1F. ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1G. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For 1H. ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For 1I. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For 1J. ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Management For For 5. STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For C.H. ROBINSON WORLDWIDE, INC. Security 12541W209 Meeting Type Annual Ticker Symbol CHRW Meeting Date 08-May-2014 ISIN US12541W2098 Agenda 933945187 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT P. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ROBERT EZRILOV Management For For 1C. ELECTION OF DIRECTOR: WAYNE M. FORTUN Management For For 1D. ELECTION OF DIRECTOR: MARY J STEELE GUILFOILE Management For For 1E. ELECTION OF DIRECTOR: JODEE A. KOZLAK Management For For 1F. ELECTION OF DIRECTOR: REBECCA KOENIG ROLOFF Management For For 1G. ELECTION OF DIRECTOR: BRIAN P. SHORT Management For For 2. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 08-May-2014 ISIN US6558441084 Agenda 933946127 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder For Against COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 09-May-2014 ISIN US1941621039 Agenda 933943993 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B. ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C. ELECTION OF DIRECTOR: IAN COOK Management For For 1D. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F. ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H. ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 13-May-2014 ISIN US88579Y1010 Agenda 933944008 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 13-May-2014 ISIN US20825C1045 Agenda 933946305 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1D. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 PERFORMANCE INCENTIVE PLAN OF CONOCOPHILLIPS. Management For For 5. REPORT ON LOBBYING EXPENDITURES. Shareholder Against For 6. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 15-May-2014 ISIN US3719011096 Agenda 933975902 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JAMES HOLLARS For For 3 JOHN MULDER For For 4 MARK NEWTON For For 5 RICHARD SCHAUM For For 6 FRED SOTOK For For 2. TO CONSIDER A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. TO CONSIDER A PROPOSAL TO APPROVE THE EMPLOYEE STOCK OPTION PLAN. Management For For 6. TO CONSIDER A PROPOSAL TO AMEND THE 2 NONEMPLOYEE DIRECTOR STOCK OPTION PLAN. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 21-May-2014 ISIN US4062161017 Agenda 933970786 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C ELECTION OF DIRECTOR: M. CARROLL Management For For 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E ELECTION OF DIRECTOR: M.S. GERBER Management For For 1F ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1G ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1H ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K ELECTION OF DIRECTOR: D.L. REED Management For For 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 21-May-2014 ISIN US7782961038 Agenda 933971891 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: MICHAEL BALMUTH Management For For 1B) ELECTION OF DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BUSH Management For For 1D) ELECTION OF DIRECTOR: NORMAN A. FERBER Management For For 1E) ELECTION OF DIRECTOR: SHARON D. GARRETT Management For For 1F) ELECTION OF DIRECTOR: GEORGE P. ORBAN Management For For 1G) ELECTION OF DIRECTOR: LAWRENCE S. PEIROS Management For For 1H) ELECTION OF DIRECTOR: GREGORY L. QUESNEL Management For For 2. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For HCC INSURANCE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol HCC Meeting Date 21-May-2014 ISIN US4041321021 Agenda 933976752 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EMMANUEL T. BALLASES For For 2 FRANK J. BRAMANTI For For 3 WALTER M. DUER For For 4 JAMES C. FLAGG, PH.D. For For 5 THOMAS M. HAMILTON For For 6 JOHN N. MOLBECK, JR. For For 7 SUSAN RIVERA For For 8 HANS D. ROHLF For For 9 ROBERT A. ROSHOLT For For 10 J. MIKESELL THOMAS For For 11 CHRISTOPHER JB WILLIAMS For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 22-May-2014 ISIN US4180561072 Agenda 933963781 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 FRANK J. BIONDI, JR. For For 4 KENNETH A. BRONFIN For For 5 JOHN M. CONNORS, JR. For For 6 MICHAEL W.O. GARRETT For For 7 LISA GERSH For For 8 BRIAN D. GOLDNER For For 9 JACK M. GREENBERG For For 10 ALAN G. HASSENFELD For For 11 TRACY A. LEINBACH For For 12 EDWARD M. PHILIP For For 13 RICHARD S. STODDART For For 14 ALFRED J. VERRECCHIA For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2014 PROXY STATEMENT. Management For For 3. APPROVAL OF THE 2014 SENIOR MANAGEMENT ANNUAL PERFORMANCE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 28-May-2014 ISIN US30231G1022 Agenda 933975154 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MAJORITY VOTE FOR DIRECTORS Shareholder Against For 5. LIMIT DIRECTORSHIPS Shareholder Against For 6. AMENDMENT OF EEO POLICY Shareholder Against For 7. REPORT ON LOBBYING Shareholder Against For 8. GREENHOUSE GAS EMISSIONS GOALS Shareholder Against For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 30-May-2014 ISIN US5486611073 Agenda 933978059 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 ANGELA F. BRALY For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 INCENTIVE PLAN. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. SHAREHOLDER PROPOSAL REGARDING REPORT ON IMPACT OF SUSTAINABILITY POLICY. Shareholder Against For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 11-Jun-2014 ISIN US1491231015 Agenda 934004805 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For 1C. ELECTION OF DIRECTOR: JUAN GALLARDO Management For For 1D. ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For 1E. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1F. ELECTION OF DIRECTOR: PETER A. MAGOWAN Management For For 1G. ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1K. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE CATERPILLAR INC. 2014 LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Management For For 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - SALES TO SUDAN. Shareholder Against For 8. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. Shareholder Against For PETSMART, INC. Security Meeting Type Annual Ticker Symbol PETM Meeting Date 18-Jun-2014 ISIN US7167681060 Agenda 934010769 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGEL CABRERA Management For For 1B. ELECTION OF DIRECTOR: RITA V. FOLEY Management For For 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 1D. ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management For For 1E. ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management For For 1F. ELECTION OF DIRECTOR: DAVID K. LENHARDT Management For For 1G. ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For 1H. ELECTION OF DIRECTOR: BARBARA MUNDER Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. NICKELS Management For For 1J. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 FEBRUARY 1, 2015. Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For Ave Maria Opportunity Fund July 1, 2013 - June 30, 2014 ICONIX BRAND GROUP, INC. Security Meeting Type Annual Ticker Symbol ICON Meeting Date 22-Jul-2013 ISIN US4510551074 Agenda 933846062 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NEIL COLE For For 2 BARRY EMANUEL For For 3 DREW COHEN For For 4 F. PETER CUNEO For For 5 MARK FRIEDMAN For For 6 JAMES A. MARCUM For For 7 LAURENCE N. CHARNEY For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For LEUCADIA NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LUK Meeting Date 25-Jul-2013 ISIN US5272881047 Agenda 933852320 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT D. BEYER For For 2 W. PATRICK CAMPBELL For For 3 BRIAN P. FRIEDMAN For For 4 RICHARD B. HANDLER For For 5 ROBERT E. JOYAL For For 6 JEFFREY C. KEIL For For 7 MICHAEL T. O'KANE For For 8 STUART H. REESE For For 9 JOSEPH S. STEINBERG For For 2. A NON-BINDING, ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR 2013. Management For For 4. APPROVAL OF THE 2003 INCENTIVE COMPENSATION PLAN AS AMENDED AND RESTATED. Management Against Against 5. APPROVAL OF THE 1999 DIRECTORS' STOCK COMPENSATION PLAN AS AMENDED AND RESTATED. Management Against Against 6. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY BE PRESENTED TO THE MEETING OR ANY ADJOURNMENT OF THE MEETING. Management For For ALLIANT TECHSYSTEMS INC. Security Meeting Type Annual Ticker Symbol ATK Meeting Date 31-Jul-2013 ISIN US0188041042 Agenda 933849816 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE J. DECYK For For 2 MARK W. DEYOUNG For For 3 MARTIN C. FAGA For For 4 RONALD R. FOGLEMAN For For 5 APRIL H. FOLEY For For 6 TIG H. KREKEL For For 7 DOUGLAS L. MAINE For For 8 ROMAN MARTINEZ IV For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF ATK'S NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF CORPORATE LOBBYING ACTIVITIES Shareholder Against For CONRAD INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol CNRD Meeting Date 15-Aug-2013 ISIN US2083051027 Agenda 933857635 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. PARKER CONRAD For For 2 JOHN P. CONRAD, JR. For For QLOGIC CORPORATION Security Meeting Type Annual Ticker Symbol QLGC Meeting Date 22-Aug-2013 ISIN US7472771010 Agenda 933858651 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: H.K. DESAI Management For For 1B. ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For 1C. ELECTION OF DIRECTOR: CHRISTINE KING Management For For 1D. ELECTION OF DIRECTOR: KATHRYN B. LEWIS Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT MERCER Management For For 1F. ELECTION OF DIRECTOR: GEORGE D. WELLS Management For For 1G. ELECTION OF DIRECTOR: WILLIAM M. ZEITLER Management For For 2. APPROVAL OF AN AMENDMENT TO THE QLOGIC CORPORATION 2005 PERFORMANCE INCENTIVE PLAN, AS AMENDED, TO EXTEND THE PERFORMANCE- BASED AWARD FEATURE. Management Against Against 3. APPROVAL OF AMENDMENTS TO THE QLOGIC CORPORATION 1998 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED, TO EXTEND THE TERM OF THE PLAN AND INCREASE THE AGGREGATE SHARE LIMIT. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For HUDSON TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol HDSN Meeting Date 27-Aug-2013 ISIN US4441441098 Agenda 933863082 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VINCENT P. ABBATECOLA For For 2 BRIAN F. COLEMAN For For 3 OTTO C. MORCH For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE RESOLUTION APPROVING NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE RESOLUTION APPROVING NAMED EXECUTIVE OFFICER COMPENSATION. Management 2 Years Against 4. TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For LOGITECH INTERNATIONAL S.A. Security H50430232 Meeting Type Annual Ticker Symbol LOGI Meeting Date 04-Sep-2013 ISIN CH0025751329 Agenda 933860442 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE ANNUAL REPORT, THE COMPENSATION REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS OF LOGITECH INTERNATIONAL S.A. FOR FISCAL YEAR 2013 Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. APPROPRIATION OF RETAINED EARNINGS AND DECLARATION OF DIVIDEND Management For For 4. AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1 PURCHASE PLAN (U.S.) AND 2006 EMPLOYEE SHARE PURCHASE PLAN (NON- U.S.), INCLUDING AN INCREASE OF 8 MILLION SHARES TO THE NUMBER OF SHARES AVAILABLE FOR PURCHASE UNDER THE EMPLOYEE SHARE PURCHASE PLANS Management For For 5. AMENDMENT AND RESTATEMENT OF THE LOGITECH MANAGEMENT PERFORMANCE BONUS PLAN Management Against Against 6. AUTHORIZATION TO EXCEED 10% HOLDING OF OWN SHARE CAPITAL Management For For 7. RELEASE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 Management For For RE-ELECTION OF MR. DANIEL BOREL Management For For RE-ELECTION OF MR. KEE-LOCK CHUA Management For For RE-ELECTION OF MS. SALLY DAVIS Management For For RE-ELECTION OF MR. GUERRINO DE LUCA Management For For RE-ELECTION OF MR. DIDIER HIRSCH Management For For RE-ELECTION OF MR. NEIL HUNT Management For For RE-ELECTION OF MS. MONIKA RIBAR Management For For ELECTION OF MR. BRACKEN P. DARRELL Management For For 9. RE-ELECTION OF PRICEWATERHOUSECOOPERS S.A. AS LOGITECH'S AUDITORS AND RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LOGITECH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 12-Sep-2013 ISIN US0936711052 Agenda 933862080 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PAUL J. BROWN Management For For 1B ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1C ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E ELECTION OF DIRECTOR: DAVID BAKER LEWIS Management For For 1F ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1G ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 1J ELECTION OF DIRECTOR: JAMES F. WRIGHT Management For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 APPROVAL OF AN AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION TO PROVIDE FOR EXCULPATION OF DIRECTORS. Management For For 5 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE DIRECTOR TERM LIMITS. Management For For 6 SHAREHOLDER PROPOSAL CONCERNING PRO-RATA VESTING OF EQUITY AWARDS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 06-Nov-2013 ISIN US2518931033 Agenda 933883490 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CONNIE R. CURRAN For For 2 DANIEL HAMBURGER For For 3 RONALD L. TAYLOR For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME TO "DEVRY EDUCATION GROUP INC." Management For For 4. APPROVAL OF THE DEVRY INC. INCENTIVE PLAN OF 2013. Management For For 5. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 08-Nov-2013 ISIN US0538071038 Agenda 933880569 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. VERONICA BIGGINS For For 2 MICHAEL A. BRADLEY For For 3 R. KERRY CLARK For For 4 RICHARD P. HAMADA For For 5 JAMES A. LAWRENCE For For 6 FRANK R. NOONAN For For 7 RAY M. ROBINSON For For 8 WILLIAM H. SCHUMANN III For For 9 WILLIAM P. SULLIVAN For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 3. TO APPROVE THE AVNET, INC. 2013 STOCK COMPENSATION AND INCENTIVE PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2014. Management For For BROADRIDGE FINANCIAL SOLUTIONS, INC. Security 11133T103 Meeting Type Annual Ticker Symbol BR Meeting Date 14-Nov-2013 ISIN US11133T1034 Agenda 933883515 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: RICHARD J. DALY Management For For 1C. ELECTION OF DIRECTOR: ROBERT N. DUELKS Management For For 1D. ELECTION OF DIRECTOR: RICHARD J. HAVILAND Management For For 1E. ELECTION OF DIRECTOR: SANDRA S. JAFFEE Management For For 1F. ELECTION OF DIRECTOR: STUART R. LEVINE Management For For 1G. ELECTION OF DIRECTOR: MAURA A. MARKUS Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. PERNA Management For For 1I. ELECTION OF DIRECTOR: ALAN J. WEBER Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE BROADRIDGE 2007 OMNIBUS AWARD PLAN. Management For For 4. ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE). Management For For ORITANI FINANCIAL CORP Security 68633D103 Meeting Type Annual Ticker Symbol ORIT Meeting Date 26-Nov-2013 ISIN US68633D1037 Agenda 933887169 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 NICHOLAS ANTONACCIO For For 2 KEVIN J. LYNCH For For 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, Management For For 3 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For 4 TO RE-APPROVE THE EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For DOLBY LABORATORIES, INC. Security 25659T107 Meeting Type Annual Ticker Symbol DLB Meeting Date 04-Feb-2014 ISIN US25659T1079 Agenda 933910716 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN YEAMAN For For 2 PETER GOTCHER For For 3 MICHELINE CHAU For For 4 DAVID DOLBY For For 5 NICHOLAS DONATIELLO, JR For For 6 BILL JASPER For For 7 SANFORD ROBERTSON For For 8 ROGER SIBONI For For 9 AVADIS TEVANIAN, JR. For For 2. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 26, 2014. Management For For CUBIC CORPORATION Security Meeting Type Annual Ticker Symbol CUB Meeting Date 18-Feb-2014 ISIN US2296691064 Agenda 933913560 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WALTER C. ZABLE For For 2 BRUCE G. BLAKLEY For For 3 WILLIAM W. BOYLE For For 4 EDWIN A. GUILES For For 5 DR. ROBERT S. SULLIVAN For For 6 DR. JOHN H. WARNER, JR. For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. CONFIRM ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE CORPORATION FOR FISCAL YEAR 2014. Management For For STANDARD FINANCIAL CORP. Security Meeting Type Annual Ticker Symbol STND Meeting Date 18-Feb-2014 ISIN US8533931064 Agenda 933914637 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM T. FERRI For For 2 DAVID C. MATHEWS For For 2. THE RATIFICATION OF THE APPOINTMENT OF S.R. SNODGRASS, A.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF STANDARD FINANCIAL CORP. FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 19-Feb-2014 ISIN US0500951084 Agenda 933916465 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JEFFREY A. MILLER For For 6 JAMES R. MONTAGUE For For 7 ROBERT J. SALTIEL For For 8 PHIL D. WEDEMEYER For For 2. TO APPROVE, BY A SHAREHOLDER NON- BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE AN AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF FORMATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 90,000,,000,000. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL YEAR Management For For MATTHEWS INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MATW Meeting Date 20-Feb-2014 ISIN US5771281012 Agenda 933917695 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN D. TURNER* For For 2 GREGORY S. BABE# For For 2. TO APPROVE THE ADOPTION OF THE 2014 DIRECTOR FEE PLAN. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE RECORDS OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 4. TO PROVIDE AN ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For HELMERICH & PAYNE, INC. Security Meeting Type Annual Ticker Symbol HP Meeting Date 05-Mar-2014 ISIN US4234521015 Agenda 933917328 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HANS HELMERICH Management For For 1B. ELECTION OF DIRECTOR: JOHN W. LINDSAY Management For For 1C. ELECTION OF DIRECTOR: PAULA MARSHALL Management For For 1D. ELECTION OF DIRECTOR: RANDY A. FOUTCH Management For For 1E. ELECTION OF DIRECTOR: JOHN D. ZEGLIS Management For For 1F. ELECTION OF DIRECTOR: WILLIAM L. ARMSTRONG Management For For 1G. ELECTION OF DIRECTOR: THOMAS A. PETRIE Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For EZCORP, INC. Security Meeting Type Annual Ticker Symbol EZPW Meeting Date 24-Mar-2014 ISIN US3023011063 Agenda 933924513 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO ARTICLE FOURTH OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION IN THE FORM ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS APPENDIX A TO INCREASE THE AUTHORIZED SHARES OF CLASS A NON-VOTING COMMON STOCK FROM 55,550,,000,000 SHARES. Management For For 2. TO APPROVE AN ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY, TO PERMIT SOLICITATION OF ADDITIONAL PROXIES IN FAVOR OF PROPOSAL 1. Management For For H.B. FULLER COMPANY Security Meeting Type Annual Ticker Symbol FUL Meeting Date 10-Apr-2014 ISIN US3596941068 Agenda 933926187 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. MICHAEL LOSH For For 2 LEE R. MITAU For For 3 R. WILLIAM VAN SANT For For 2. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ATTACHED PROXY STATEMENT. Management For For 3. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS H.B. FULLER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 29, 2014. Management For For PATTERSON-UTI ENERGY, INC. Security Meeting Type Annual Ticker Symbol PTEN Meeting Date 17-Apr-2014 ISIN US7034811015 Agenda 933928117 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK S. SIEGEL For For 2 KENNETH N. BERNS For For 3 CHARLES O. BUCKNER For For 4 MICHAEL W. CONLON For For 5 CURTIS W. HUFF For For 6 TERRY H. HUNT For For 7 CLOYCE A. TALBOTT For For 2. APPROVAL OF THE PATTERSON-UTI ENERGY, INC. 2014 LONG-TERM INCENTIVE PLAN. Management For For 3. APPROVAL OF AN ADVISORY RESOLUTION ON PATTERSON-UTI'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For LEXMARK INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LXK Meeting Date 24-Apr-2014 ISIN US5297711070 Agenda 933935112 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RALPH E. GOMORY Management For For 1B. ELECTION OF DIRECTOR: JARED L. COHON Management For For 1C. ELECTION OF DIRECTOR: J. EDWARD COLEMAN Management For For 1D. ELECTION OF DIRECTOR: SANDRA L. HELTON Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF LEXMARK INTERNATIONAL, INC. EXECUTIVE COMPENSATION. Management For For BIGLARI HOLDINGS INC. Security 08986R101 Meeting Type Annual Ticker Symbol BH Meeting Date 24-Apr-2014 ISIN US08986R1014 Agenda 933965785 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SARDAR BIGLARI For For 2 PHILIP L. COOLEY For For 3 KENNETH R. COOPER For For 4 WILLIAM L. JOHNSON For For 5 JAMES P. MASTRIAN For For 6 RUTH J. PERSON For For 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. NON-BINDING ADVISORY RESOLUTION TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management Against Against 4. NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY OF HOLDING FUTURE SHAREHOLDER ADVISORY VOTES ON THE CORPORATION'S EXECUTIVE COMPENSATION. Management 1 Year Against FLIR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol FLIR Meeting Date 25-Apr-2014 ISIN US3024451011 Agenda 933934590 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM W. CROUCH Management For For ELECTION OF DIRECTOR: CATHERINE A. HALLIGAN Management For For ELECTION OF DIRECTOR: ANGUS L. MACDONALD Management For For ELECTION OF DIRECTOR: CATHY STAUFFER Management For For ELECTION OF DIRECTOR: ANDREW C. TEICH Management For For 2 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 TO INCREASE THE NUMBER OF SHARES RESERVED UNDER THE 2 5,000,000 SHARES. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 25-Apr-2014 ISIN GB00B6SLMV12 Agenda 933935314 - Management Item Proposal Type Vote For/Against Management 1. AN ORDINARY RESOLUTION TO ELECT THOMAS P. BURKE AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 2. AN ORDINARY RESOLUTION TO ELECT WILLIAM T. FOX III AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 3. AN ORDINARY RESOLUTION TO ELECT SIR GRAHAM HEARNE AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 4. AN ORDINARY RESOLUTION TO ELECT LORD MOYNIHAN AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 5. AN ORDINARY RESOLUTION TO ELECT JOHN J. QUICKE AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 6. AN ORDINARY RESOLUTION TO ELECT W. MATT RALLS AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 7. AN ORDINARY RESOLUTION TO ELECT TORE I. SANDVOLD AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2015. Management For For 8. AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 9. AN ORDINARY RESOLUTION TO RE-APPOINT DELOITTE LLP AS OUR U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For AN ORDINARY RESOLUTION TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For AN ORDINARY RESOLUTION OF A BINDING VOTE TO APPROVE ROWAN COMPANIES PLC'S DIRECTORS' REMUNERATION POLICY (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For AN ORDINARY RESOLUTION OF A NON- BINDING ADVISORY VOTE TO APPROVE ROWAN COMPANIES PLC'S U.K. STATUTORY IMPLEMENTATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2013 (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For AN ORDINARY RESOLUTION OF A NON- BINDING ADVISORY VOTE TO APPROVE ROWAN COMPANIES PLC'S NAMED EXECUTIVE OFFICER COMPENSATION AS REPORTED IN THIS PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO COMPANIES SUBJECT TO SEC REPORTING REQUIREMENTS UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED). Management For For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 25-Apr-2014 ISIN US0171751003 Agenda 933941280 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B. ELECTION OF DIRECTOR: IAN H. CHIPPENDALE Management For For 1C. ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1D. ELECTION OF DIRECTOR: JEFFERSON W. KIRBY Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. Management For For 3. SAY-ON-PAY: ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION. Management For For HORSEHEAD HOLDING CORP. Security Meeting Type Annual Ticker Symbol ZINC Meeting Date 06-May-2014 ISIN US4406943054 Agenda 933944503 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JACK SHILLING For For 2 JOHN C. VAN RODEN For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For STARTEK, INC. Security 85569C107 Meeting Type Annual Ticker Symbol SRT Meeting Date 06-May-2014 ISIN US85569C1071 Agenda 933949642 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHAD A. CARLSON Management For For 1B. ELECTION OF DIRECTOR: JACK D. PLATING Management For For 1C. ELECTION OF DIRECTOR: BENJAMIN L. ROSENZWEIG Management For For 1D. ELECTION OF DIRECTOR: ROBERT SHEFT Management For For 1E. ELECTION OF DIRECTOR: ED ZSCHAU Management For For 2. TO RATIFY THE APPOINTMENT OF EKS&H LLLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2008 EQUITY INCENTIVE PLAN, WHICH INCREASES THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER THE PLAN BY 500,000 SHARES OF OUR COMMON STOCK AND EXTENDS THE TERM OF THE PLAN TO TEN YEARS FROM THE DATE OF SUCH APPROVAL. Management For For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 08-May-2014 ISIN US76009N1000 Agenda 933937267 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JEFFERY M. JACKSON Management For For ELECTION OF DIRECTOR: LEONARD H. ROBERTS Management For For ELECTION OF DIRECTOR: MARK E. SPEESE Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For KINROSS GOLD CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol KGC Meeting Date 08-May-2014 ISIN CA4969024047 Agenda 933966799 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN A. BROUGH For For 2 JOHN K. CARRINGTON For For 3 JOHN M.H. HUXLEY For For 4 KENNETH C. IRVING For For 5 JOHN A. KEYES For For 6 JOHN A. MACKEN For For 7 C. MCLEOD-SELTZER For For 8 JOHN E. OLIVER For For 9 UNA M. POWER For For 10 TERENCE C.W. REID For For 11 J. PAUL ROLLINSON For For 12 RUTH G. WOODS For For 02 TO APPROVE THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION AMENDING THE SHARE OPTION PLAN OF KINROSS TO (A) INCREASE THE NUMBER OF COMMON SHARES RESERVED FOR ISSUANCE THEREUNDER FROM 21,166,667 TO 31,166,667 AND (B) TO ADD A PROVISION WHEREBY OPTIONHOLDERS CAN SURRENDER THEIR OPTIONS TO THE COMPANY IN EXCHANGE FOR THE "IN-THE- MONEY" VALUE IN THE FORM OF EITHER CASH OR SHARES, WITH A COMPANY OPTION TO DELIVER SHARES EVEN IF THE OPTIONHOLDER ELECTS TO RECEIVE CASH. Management For For 04 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION AMENDING KINROSS' RESTRICTED SHARE PLAN TO (A) INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE FROM 20,000,000 TO 35,000,000, (B) PERMIT EMPLOYEES (EXCLUDING THE SENIOR LEADERSHIP TEAM) TO REQUEST THAT SETTLEMENT OF RSUS VESTING IN 2 OF SHARES AND (C) PERMIT EMPLOYEES TO ELECT TO SURRENDER VESTED RSUS IN SATISFACTION OF WITHHOLDING TAXES DUE ON VESTING. Management For For 05 TO CONSIDER AND, IF DEEMED APPROPRIATE, TO PASS, AN ADVISORY RESOLUTION ON KINROSS' APPROACH TO EXECUTIVE COMPENSATION. Management For For PAN AMERICAN SILVER CORP. Security Meeting Type Annual and Special Meeting Ticker Symbol PAAS Meeting Date 08-May-2014 ISIN CA6979001089 Agenda 933986599 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROSS J. BEATY For For 2 GEOFFREY A. BURNS For For 3 MICHAEL L. CARROLL For For 4 CHRISTOPHER NOEL DUNN For For 5 NEIL DE GELDER For For 6 ROBERT P. PIROOZ For For 7 DAVID C. PRESS For For 8 WALTER T. SEGSWORTH For For 02 APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF THOUGHT APPROPRIATE, TO PASS AN ORDINARY RESOLUTION APPROVING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE COMPLETE TEXT OF WHICH IS SET OUT IN THE INFORMATION CIRCULAR FOR THE MEETING. Management For For NEWFIELD EXPLORATION COMPANY Security Meeting Type Annual Ticker Symbol NFX Meeting Date 09-May-2014 ISIN US6512901082 Agenda 933951926 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LEE K. BOOTHBY Management For For 1B. ELECTION OF DIRECTOR: PAMELA J. GARDNER Management For For 1C. ELECTION OF DIRECTOR: JOHN RANDOLPH KEMP III Management For For 1D. ELECTION OF DIRECTOR: STEVEN W. NANCE Management For For 1E. ELECTION OF DIRECTOR: HOWARD H. NEWMAN Management For For 1F. ELECTION OF DIRECTOR: THOMAS G. RICKS Management For For 1G. ELECTION OF DIRECTOR: JUANITA M. ROMANS Management For For 1H. ELECTION OF DIRECTOR: JOHN W. SCHANCK Management For For 1I. ELECTION OF DIRECTOR: C.E. (CHUCK) SHULTZ Management For For 1J. ELECTION OF DIRECTOR: RICHARD K. STONEBURNER Management For For 1K. ELECTION OF DIRECTOR: J. TERRY STRANGE Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR FISCAL 2014. Management For For 3. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For MARKEL CORPORATION Security Meeting Type Annual Ticker Symbol MKL Meeting Date 12-May-2014 ISIN US5705351048 Agenda 933941381 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Management For For 1B. ELECTION OF DIRECTOR: K. BRUCE CONNELL Management For For 1C. ELECTION OF DIRECTOR: DOUGLAS C. EBY Management For For 1D. ELECTION OF DIRECTOR: STEWART M. KASEN Management For For 1E. ELECTION OF DIRECTOR: ALAN I. KIRSHNER Management For For 1F. ELECTION OF DIRECTOR: LEMUEL E. LEWIS Management For For 1G. ELECTION OF DIRECTOR: ANTHONY F. MARKEL Management For For 1H. ELECTION OF DIRECTOR: STEVEN A. MARKEL Management For For 1I. ELECTION OF DIRECTOR: DARRELL D. MARTIN Management For For 1J. ELECTION OF DIRECTOR: MICHAEL O'REILLY Management For For 1K. ELECTION OF DIRECTOR: JAY M. WEINBERG Management For For 1L. ELECTION OF DIRECTOR: DEBORA J. WILSON Management For For 2. TO APPROVE THE FOLLOWING RESOLUTION: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For LEUCADIA NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LUK Meeting Date 13-May-2014 ISIN US5272881047 Agenda 933955962 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA L. ADAMANY Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: FRANCISCO L. BORGES Management For For 1D. ELECTION OF DIRECTOR: W. PATRICK CAMPBELL Management For For 1E. ELECTION OF DIRECTOR: BRIAN P. FRIEDMAN Management For For 1F. ELECTION OF DIRECTOR: RICHARD B. HANDLER Management For For 1G. ELECTION OF DIRECTOR: ROBERT E. JOYAL Management For For 1H. ELECTION OF DIRECTOR: JEFFREY C. KEIL Management For For 1I. ELECTION OF DIRECTOR: MICHAEL T. O'KANE Management For For 1J. ELECTION OF DIRECTOR: STUART H. REESE Management For For 1K. ELECTION OF DIRECTOR: JOSEPH S. STEINBERG Management For For 2. APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ON AN ADVISORY BASIS. Management For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For PICO HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol PICO Meeting Date 14-May-2014 ISIN US6933662057 Agenda 933951647 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN R. HART Management For For 1B. ELECTION OF DIRECTOR: MICHAEL J. MACHADO Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO THE COMPANY'S DEFINITIVE PROXY STATEMENT FOR THE 2014 ANNUAL MEETING OF SHAREHOLDERS. Management For For 3. TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2014 FINANCIAL STATEMENTS. Management For For 4. TO APPROVE THE ADOPTION OF THE 2014 EQUITY INCENTIVE PLAN. Management For For CLOUD PEAK ENERGY INC. Security 18911Q102 Meeting Type Annual Ticker Symbol CLD Meeting Date 14-May-2014 ISIN US18911Q1022 Agenda 933956116 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM FOX III Management For For 1B. ELECTION OF DIRECTOR: JAMES VOORHEES Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2014 FISCAL YEAR. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM - K PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. Management For For ADTRAN INC Security 00738A106 Meeting Type Annual Ticker Symbol ADTN Meeting Date 14-May-2014 ISIN US00738A1060 Agenda 933965418 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. STANTON For For 2 H. FENWICK HUSS For For 3 WILLIAM L. MARKS For For 4 JAMES E. MATTHEWS For For 5 BALAN NAIR For For 6 ROY J. NICHOLS For For 2. SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 16-May-2014 ISIN US9598021098 Agenda 933960393 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1C ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1F ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1G ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 16-May-2014 ISIN US7777793073 Agenda 933965711 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAMES E. CRADDOCK Management For For ELECTION OF DIRECTOR: MATTHEW D. FITZGERALD Management For For ELECTION OF DIRECTOR: PHILIP L. FREDERICKSON Management For For ELECTION OF DIRECTOR: CARIN S. KNICKEL Management For For ELECTION OF DIRECTOR: HOLLI C. LADHANI Management For For ELECTION OF DIRECTOR: DONALD D. PATTESON, JR. Management For For ELECTION OF DIRECTOR: JERRY R. SCHUYLER Management For For 2 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE SUMMARY COMPENSATION TABLE AND THE OTHER RELATED COMPENSATION TABLES, NOTES AND NARRATIVE IN THE PROXY STATEMENT FOR THE COMPANY'S 2014 ANNUAL MEETING OF STOCKHOLDERS. Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 19-May-2014 ISIN GB00B4VLR192 Agenda 933971017 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF DIRECTOR: J. RODERICK CLARK Management For For 1B. RE-ELECTION OF DIRECTOR: ROXANNE J. DECYK Management For For 1C. RE-ELECTION OF DIRECTOR: MARY E. FRANCIS CBE Management For For 1D. RE-ELECTION OF DIRECTOR: C. CHRISTOPHER GAUT Management For For 1E. RE-ELECTION OF DIRECTOR: GERALD W. HADDOCK Management For For 1F. RE-ELECTION OF DIRECTOR: FRANCIS S. KALMAN Management For For 1G. RE-ELECTION OF DIRECTOR: DANIEL W. RABUN Management For For 1H. RE-ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For 1I. RE-ELECTION OF DIRECTOR: PAUL E. ROWSEY, III Management For For 2. TO AUTHORISE THE BOARD OF DIRECTORS TO ALLOT SHARES. Management For For 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2014. Management For For 4. TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 5. TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 6. TO APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For 7. A NON-BINDING ADVISORY VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For 8. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2013 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For TO APPROVE A CAPITAL REORGANISATION. Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS. Management For For SM ENERGY COMPANY Security 78454L100 Meeting Type Annual Ticker Symbol SM Meeting Date 20-May-2014 ISIN US78454L1008 Agenda 933969810 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ANTHONY J. BEST Management For For ELECTION OF DIRECTOR: LARRY W. BICKLE Management For For ELECTION OF DIRECTOR: STEPHEN R. BRAND Management For For ELECTION OF DIRECTOR: WILLIAM J. GARDINER Management For For ELECTION OF DIRECTOR: LOREN M. LEIKER Management For For ELECTION OF DIRECTOR: JULIO M. QUINTANA Management For For ELECTION OF DIRECTOR: JOHN M. SEIDL Management For For ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN Management For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES, AND THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For CARBO CERAMICS INC. Security Meeting Type Annual Ticker Symbol CRR Meeting Date 20-May-2014 ISIN US1407811058 Agenda 933972754 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SIGMUND L. CORNELIUS For For 2 CHAD C. DEATON For For 3 JAMES B. JENNINGS For For 4 GARY A. KOLSTAD For For 5 H.E. LENTZ, JR. For For 6 RANDY L. LIMBACHER For For 7 WILLIAM C. MORRIS For For 8 ROBERT S. RUBIN For For 2. PROPOSAL TO APPROVE THE 2014 CARBO CERAMICS INC. OMNIBUS INCENTIVE PLAN. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For ARROW ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol ARW Meeting Date 22-May-2014 ISIN US0427351004 Agenda 933967765 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY W. PERRY For For 2 PHILIP K. ASHERMAN For For 3 GAIL E. HAMILTON For For 4 JOHN N. HANSON For For 5 RICHARD S. HILL For For 6 M.F. (FRAN) KEETH For For 7 ANDREW C. KERIN For For 8 MICHAEL J. LONG For For 9 STEPHEN C. PATRICK For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For EXCO RESOURCES, INC. Security Meeting Type Annual Ticker Symbol XCO Meeting Date 22-May-2014 ISIN US2692794025 Agenda 933981107 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY D. BENJAMIN For For 2 B. JAMES FORD For For 3 SAMUEL A. MITCHELL For For 4 T. BOONE PICKENS For For 5 WILBUR L. ROSS, JR. For For 6 JEFFREY S. SEROTA For For 7 ROBERT L. STILLWELL For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For FEDFIRST FINANCIAL CORPORATION Security 31429C101 Meeting Type Annual Ticker Symbol FFCO Meeting Date 22-May-2014 ISIN US31429C1018 Agenda 934000946 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN J. LACARTE For For 2 R. CARLYN BELCZYK For For 2. THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FEDFIRST FINANCIAL CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Security G9618E107 Meeting Type Annual Ticker Symbol WTM Meeting Date 22-May-2014 ISIN BMG9618E1075 Agenda 934006859 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF CLASS II DIRECTOR TO A TERM ENDING IN 2017: RAYMOND BARRETTE Management For For 1B ELECTION OF CLASS II DIRECTOR TO A TERM ENDING IN 2017: YVES BROUILLETTE Management For For 1C ELECTION OF CLASS II DIRECTOR TO A TERM ENDING IN 2017: JOHN D. GILLESPIE Management For For 2A ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: MONICA CRAMER-MANHEM Management For For 2B ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: JEFFREY DAVIS Management For For 2C ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: LARS EK Management For For 2D ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: BRIAN E. KENSIL Management For For 2E ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: JAN ONSELIUS Management For For 2F ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: GORAN A. THORSTENSSON Management For For 2G ELECTION OF DIRECTOR OF SIRIUS INTERNATIONAL INSURANCE CORPORATION: ALLAN L. WATERS Management For For 3A ELECTION OF DIRECTOR OF HG RE LTD: SHEILA E. NICOLL Management For For 3B ELECTION OF DIRECTOR OF HG RE LTD: KEVIN PEARSON Management For For 3C ELECTION OF DIRECTOR OF HG RE LTD: WARREN J. TRACE Management For For 3D ELECTION OF DIRECTOR OF HG RE LTD: ALLAN L. WATERS Management For For 4A ELECTION OF DIRECTOR OF WHITE MOUNTAINS LIFE REINSURANCE (BERMUDA) LTD: JENNIFER L. PITTS Management For For 4B ELECTION OF DIRECTOR OF WHITE MOUNTAINS LIFE REINSURANCE (BERMUDA) LTD: CHRISTINE H. REPASY Management For For 4C ELECTION OF DIRECTOR OF WHITE MOUNTAINS LIFE REINSURANCE (BERMUDA) LTD: WARREN J. TRACE Management For For 4D ELECTION OF DIRECTOR OF WHITE MOUNTAINS LIFE REINSURANCE (BERMUDA) LTD: ALLAN L. WATERS Management For For 5A ELECTION OF DIRECTOR OF WHITE SHOALS RE LTD: CHRISTINE H. REPASY Management For For 5B ELECTION OF DIRECTOR OF WHITE SHOALS RE LTD: WARREN J. TRACE Management For For 5C ELECTION OF DIRECTOR OF WHITE SHOALS RE LTD: ALLAN L. WATERS Management For For 6A ELECTION OF DIRECTOR OF STAR RE LTD: CHRISTINE H. REPASY Management For For 6B ELECTION OF DIRECTOR OF STAR RE LTD: GORAN A. THORSTENSSON Management For For 6C ELECTION OF DIRECTOR OF STAR RE LTD: WARREN J. TRACE Management For For 6D ELECTION OF DIRECTOR OF STAR RE LTD: ALLAN L. WATERS Management For For 7A ELECTION OF DIRECTOR OF ALSTEAD REINSURANCE (SAC) LTD: RAYMOND BARRETTE Management For For 7B ELECTION OF DIRECTOR OF ALSTEAD REINSURANCE (SAC) LTD: DAVID FOY Management For For 7C ELECTION OF DIRECTOR OF ALSTEAD REINSURANCE (SAC) LTD: SHEILA E. NICOLL Management For For 7D ELECTION OF DIRECTOR OF ALSTEAD REINSURANCE (SAC) LTD: JENNIFER L. PITTS Management For For 8A ELECTION OF DIRECTOR OF WHITE MOUNTAINS RE SIRIUS CAPITAL LTD: MICHAEL DASHFIELD Management For For 8B ELECTION OF DIRECTOR OF WHITE MOUNTAINS RE SIRIUS CAPITAL LTD: LARS EK Management For For 8C ELECTION OF DIRECTOR OF WHITE MOUNTAINS RE SIRIUS CAPITAL LTD: GORAN A. THORSTENSSON Management For For 8D ELECTION OF DIRECTOR OF WHITE MOUNTAINS RE SIRIUS CAPITAL LTD: ALLAN L. WATERS Management For For 9A ELECTION OF DIRECTOR OF SPLIT ROCK INSURANCE, LTD: CHRISTOPHER GARROD Management For For 9B ELECTION OF DIRECTOR OF SPLIT ROCK INSURANCE, LTD: SARAH A. KOLAR Management For For 9C ELECTION OF DIRECTOR OF SPLIT ROCK INSURANCE, LTD: SHEILA E. NICOLL Management For For 9D ELECTION OF DIRECTOR OF SPLIT ROCK INSURANCE, LTD: JOHN C. TREACY Management For For 10A ELECTION OF DIRECTOR FOR ANY NEW NON-UNITED STATES OPERATING SUBSIDIARY: RAYMOND BARRETTE Management For For 10B ELECTION OF DIRECTOR FOR ANY NEW NON-UNITED STATES OPERATING SUBSIDIARY: DAVID T. FOY Management For For 10C ELECTION OF DIRECTOR FOR ANY NEW NON-UNITED STATES OPERATING SUBSIDIARY: JENNIFER L. PITTS Management For For 10D ELECTION OF DIRECTOR FOR ANY NEW NON-UNITED STATES OPERATING SUBSIDIARY: WARREN J. TRACE Management For For 11 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 12 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For INTREPID POTASH, INC. Security 46121Y102 Meeting Type Annual Ticker Symbol IPI Meeting Date 28-May-2014 ISIN US46121Y1029 Agenda 933975419 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT P. JORNAYVAZ III Management For For ELECTION OF DIRECTOR: HUGH E. HARVEY, JR. Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. THE APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management For For ALAMOS GOLD INC. Security Meeting Type Annual Ticker Symbol AGI Meeting Date 28-May-2014 ISIN CA0115271086 Agenda 934012383 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SIX. Management For For 02 DIRECTOR Management 1 ANTHONY GARSON For For 2 DAVID GOWER For For 3 JOHN A. MCCLUSKEY For For 4 PAUL J. MURPHY For For 5 KENNETH STOWE For For 6 DAVID FLECK For For 03 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For BIG LOTS, INC. Security Meeting Type Annual Ticker Symbol BIG Meeting Date 29-May-2014 ISIN US0893021032 Agenda 933981525 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY P. BERGER For For 2 DAVID J. CAMPISI For For 3 JAMES R. CHAMBERS For For 4 PETER J. HAYES For For 5 BRENDA J. LAUDERBACK For For 6 PHILIP E. MALLOTT For For 7 RUSSELL SOLT For For 8 JAMES R. TENER For For 9 DENNIS B. TISHKOFF For For 2. APPROVAL OF THE AMENDED AND RESTATED BIG LOTS 2012 LONG-TERM INCENTIVE PLAN. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED BIG LOTS 2 Management For For 4. APPROVAL OF THE COMPENSATION OF BIG LOTS' NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM - K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION ACCOMPANYING THE TABLES. Management For For 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BIG LOTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2014 FISCAL YEAR. Management For For 6. APPROVAL OF THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against For WORLD FUEL SERVICES CORPORATION Security Meeting Type Annual Ticker Symbol INT Meeting Date 29-May-2014 ISIN US9814751064 Agenda 933985395 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. KASBAR For For 2 PAUL H. STEBBINS For For 3 KEN BAKSHI For For 4 RICHARD A. KASSAR For For 5 MYLES KLEIN For For 6 JOHN L. MANLEY For For 7 J. THOMAS PRESBY For For 8 STEPHEN K. RODDENBERRY For For 2. APPROVAL OF THE NON-BINDING, ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED ACCOUNTING FIRM FOR THE 2 Management For For 4. REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE MEASURES UNDER THE WORLD FUEL SERVICES CORPORATION 2(AS AMENDED AND RESTATED). Management For For INGRAM MICRO, INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 04-Jun-2014 ISIN US4571531049 Agenda 933996122 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For ELECTION OF DIRECTOR: ALAIN MONIE Management For For ELECTION OF DIRECTOR: WADE OOSTERMAN Management For For ELECTION OF DIRECTOR: JOE B. WYATT Management For For 2. APPROVAL OF EXECUTIVE COMPENSATION IN ADVISORY VOTE. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For NORDION INC. Security 65563C105 Meeting Type Annual and Special Meeting Ticker Symbol NDZ Meeting Date 06-Jun-2014 ISIN CA65563C1059 Agenda 934008156 - Management Item Proposal Type Vote For/Against Management 01 THE SPECIAL RESOLUTION (THE "ARRANGEMENT RESOLUTION"), THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "B" TO THE CIRCULAR, APPROVING AN ARRANGEMENT PURSUANT TO SECTION 192 OF THE CANADA BUSINESS CORPORATIONS ACT TO EFFECT, AMONG OTHER THINGS, THE EFFECTIVE ACQUISITION BY THE PURCHASER OF ALL THE OUTSTANDING COMMON SHARES OF NORDION INC., ALL AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR. Management For For 02 DIRECTOR Management 1 W. D. ANDERSON For For 2 J. BROWN For For 3 W. G. DEMPSEY For For 4 S. MURPHY For For 5 K. NEWPORT For For 6 A. OLUKOTUN For For 7 S. M. WEST For For 8 J. WOODRUFF For For 03 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS, AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For CROCS, INC. Security Meeting Type Annual Ticker Symbol CROX Meeting Date 10-Jun-2014 ISIN US2270461096 Agenda 933997148 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PRAKASH A. MELWANI For For 2 THOMAS J. SMACH For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against AARON'S INC. Security Meeting Type Annual Ticker Symbol AAN Meeting Date 10-Jun-2014 ISIN US0025353006 Agenda 934027360 - Management Item Proposal Type Vote For/Against Management 1) AN AMENDMENT TO AARON'S BYLAWS TO DECLASSIFY THE BOARD OF DIRECTORS OF AARON'S Management For For 2) DIRECTOR Management 1 RAY M. ROBINSON For For 2 RONALD W. ALLEN For For 3 BRIAN R. KAHN For For 3) A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 11-Jun-2014 ISIN US29084Q1004 Agenda 934001479 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEPHEN W. BERSHAD Management For For ELECTION OF DIRECTOR: DAVID A.B. BROWN Management For For ELECTION OF DIRECTOR: LARRY J. BUMP Management For For ELECTION OF DIRECTOR: ANTHONY J. GUZZI Management For For ELECTION OF DIRECTOR: RICHARD F. HAMM, JR. Management For For ELECTION OF DIRECTOR: DAVID H. LAIDLEY Management For For ELECTION OF DIRECTOR: FRANK T. MACINNIS Management For For ELECTION OF DIRECTOR: JERRY E. RYAN Management For For ELECTION OF DIRECTOR: MICHAEL T. YONKER Management For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For INTERDIGITAL, INC. Security 45867G101 Meeting Type Annual Ticker Symbol IDCC Meeting Date 12-Jun-2014 ISIN US45867G1013 Agenda 933992174 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1B. ELECTION OF DIRECTOR: JEFFREY K. BELK Management For For 1C. ELECTION OF DIRECTOR: STEVEN T. CLONTZ Management For For 1D. ELECTION OF DIRECTOR: EDWARD B. KAMINS Management For For 1E. ELECTION OF DIRECTOR: JOHN A. KRITZMACHER Management For For 1F. ELECTION OF DIRECTOR: WILLIAM J. MERRITT Management For For 1G. ELECTION OF DIRECTOR: JEAN F. RANKIN Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. ROATH Management For For 2. RE-APPROVAL OF THE MATERIAL TERMS OF THE INTERDIGITAL, INC. 2009 STOCK INCENTIVE PLAN. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF INTERDIGITAL, INC. FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For OUTERWALL INC. Security Meeting Type Annual Ticker Symbol OUTR Meeting Date 12-Jun-2014 ISIN US6900701078 Agenda 934010315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. ESKENAZY Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. SZNEWAJS Management For For 2. ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF OUTERWALL'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS OUTERWALL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SIGNET JEWELERS LIMITED Security G81276100 Meeting Type Annual Ticker Symbol SIG Meeting Date 13-Jun-2014 ISIN BMG812761002 Agenda 933999382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: H. TODD STITZER Management For For 1B. ELECTION OF DIRECTOR: VIRGINIA DROSOS Management For For 1C. ELECTION OF DIRECTOR: DALE W. HILPERT Management For For 1D. ELECTION OF DIRECTOR: MARIANNE MILLER PARRS Management For For 1E. ELECTION OF DIRECTOR: THOMAS G. PLASKETT Management For For 1F. ELECTION OF DIRECTOR: RUSSELL WALLS Management For For 1G. ELECTION OF DIRECTOR: HELEN MCCLUSKEY Management For For 1H. ELECTION OF DIRECTOR: ROBERT STACK Management For For 1I. ELECTION OF DIRECTOR: EUGENIA ULASEWICZ Management For For 1J. ELECTION OF DIRECTOR: MICHAEL W. BARNES Management For For 2. APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR OF THE COMPANY. Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN PROXY STATEMENT. Management For For 4. RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE SIGNET JEWELERS LIMITED OMNIBUS INCENTIVE PLAN 2009. Management For For 5. APPROVAL OF THE AMENDMENTS TO THE SIGNET JEWELERS LIMITED BYE-LAWS. Management For For Ave MariaWorld EquityFund July 1, 2013 - June 30, 2014 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 01-Aug-2013 ISIN US8864231027 Agenda 933852344 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 RICHARD A. PATTAROZZI For For 8 JEFFREY M. PLATT For For 9 NICHOLAS J. SUTTON For For 10 CINDY B. TAYLOR For For 11 DEAN E. TAYLOR For For 12 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. APPROVAL OF THE TIDEWATER INC. EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 19-Sep-2013 ISIN US25243Q2057 Agenda 933869084 - Management Item Proposal Type Vote For/Against Management 1. REPORT AND ACCOUNTS 2013. Management For For 2. DIRECTORS' REMUNERATION REPORT 2013. Management For For 3. DECLARATION OF FINAL DIVIDEND. Management For For 4. RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 5. RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 6. RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION, REMUNERATION(CHAIRMAN OF THE COMMITTEE)) Management For For 7. RE-ELECTION OF HO KWONPING AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 8. RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 9. RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (NOMINATION COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-ELECTION OF IM MENEZES AS A DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Management For For APPOINTMENT OF AUDITOR. Management For For REMUNERATION OF AUDITOR. Management For For AUTHORITY TO ALLOT SHARES. Management Against Against DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 21-Nov-2013 ISIN US0886061086 Agenda 933882688 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE 2013 FINANCIAL STATEMENTS AND REPORTS FOR BHP BILLITON Management For For 2. TO APPOINT KPMG LLP AS THE AUDITOR OF BHP BILLITON PLC Management For For 3. TO AUTHORISE THE RISK AND AUDIT COMMITTEE TO AGREE TO THE REMUNERATION OF THE AUDITOR OF BHP BILLITON PLC Management For For 4. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC Management For For 5. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH Management For For 6. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC Management For For 7. TO APPROVE THE 2013 REMUNERATION REPORT Management For For 8. TO ADOPT NEW LONG TERM INCENTIVE PLAN RULES Management For For 9. TO APPROVE GRANTS TO ANDREW MACKENZIE Management For For TO ELECT ANDREW MACKENZIE AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT PAT DAVIES AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF BHP BILLITON Management For For TO RE-ELECT JAC NASSER AS A DIRECTOR OF BHP BILLITON Management For For TO ELECT IAN DUNLOP AS A DIRECTOR OF BHP BILLITON (THIS CANDIDATE IS NOT ENDORSED BY THE BOARD) Shareholder Against For MINDRAY MEDICAL INT'L LTD. Security Meeting Type Annual Ticker Symbol MR Meeting Date 17-Dec-2013 ISIN US6026751007 Agenda 933902199 - Management Item Proposal Type Vote For/Against Management 1 RE-ELECTION OF MS. JOYCE I-YIN HSU AS A DIRECTOR OF THE BOARD OF THE COMPANY. Management For For 2 RE-ELECTION OF MR. WU QIYAO AS A DIRECTOR OF THE COMPANY. Management For For 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ACE LIMITED Security H0023R105 Meeting Type Special Ticker Symbol ACE Meeting Date 10-Jan-2014 ISIN CH0044328745 Agenda 933908088 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE PAYMENT OF DIVIDENDS FROM LEGAL RESERVES Management For For 2. ELECTION OF HOMBURGER AG AS OUR INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR 2014 ORDINARY GENERAL MEETING Management For For 3. IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING I/WE HEREWITH AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS IN RESPECT OF THE POSITION OF THE BOARD OF DIRECTORS Management Against Against ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 27-Jan-2014 ISIN US29266R1086 Agenda 933907620 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES C. JOHNSON Management For For 1B ELECTION OF DIRECTOR: WARD M. KLEIN Management For For 1C ELECTION OF DIRECTOR: W. PATRICK MCGINNIS Management For For 1D ELECTION OF DIRECTOR: JOHN R. ROBERTS Management For For 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For 3 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 APPROVAL OF AMENDED AND RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5 APPROVAL OF SECOND AMENDED AND RESTATED 2 Management For For SIEMENS AG Security Meeting Type Annual Ticker Symbol SI Meeting Date 28-Jan-2014 ISIN US8261975010 Agenda 933913433 - Management Item Proposal Type Vote For/Against Management 2. APPROPRIATION OF NET INCOME Management For For 3. RATIFICATION OF THE ACTS OF THE MANAGING BOARD Management For For 4. RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD Management For For 5. APPROVAL OF THE SYSTEM OF MANAGING BOARD COMPENSATION Management For For 6. APPOINTMENT OF INDEPENDENT AUDITORS Management For For 7. BY-ELECTION TO THE SUPERVISORY BOARD Management For For 8. CREATION OF AN AUTHORIZED CAPITAL 2014 Management For For 9. ISSUE OF CONVERTIBLE BONDS AND/OR WARRANT BONDS AND CREATION OF A CONDITIONAL CAPITAL 2014 Management For For CANCELATION OF CONDITIONAL CAPITAL NO LONGER REQUIRED Management For For ADJUSTMENT OF SUPERVISORY BOARD COMPENSATION Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 30-Jan-2014 ISIN IE00B4BNMY34 Agenda 933911592 - Management Item Proposal Type Vote For/Against Management 1. TO ACCEPT, IN A NON-BINDING VOTE, THE COMPANY'S IRISH FINANCIAL STATEMENTS FOR THE TWELVE-MONTH PERIOD ENDED AUGUST 31, 2013, AS PRESENTED. Management For For 2A. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: JAIME ARDILA Management For For 2B. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2C. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WILLIAM L. KIMSEY Management For For 2D. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2E. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: MARK MOODY-STUART Management For For 2F. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: PIERRE NANTERME Management For For 2G. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: GILLES C. PELISSON Management For For 2H. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACCENTURE PLC FOR A TERM EXPIRING AT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2 AUTHORIZE, IN A BINDING VOTE, THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO GRANT THE BOARD THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 6. TO GRANT THE BOARD THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 7. TO APPROVE A CAPITAL REDUCTION AND CREATION OF DISTRIBUTABLE RESERVES UNDER IRISH LAW. Management For For 8. TO AUTHORIZE HOLDING THE 2015 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND AS REQUIRED UNDER IRISH LAW. Management For For 9. TO AUTHORIZE ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK UNDER IRISH LAW. Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 04-Feb-2014 ISIN US2910111044 Agenda 933908292 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 A.A. BUSCH III# For For 6 J.S. TURLEY# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 20-Feb-2014 ISIN US92220P1057 Agenda 933912900 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 REGINA E. DUGAN For For 3 VENKATRAMAN THYAGARAJA For For 4 DOW R. WILSON For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS, IF THE ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 6 IS APPROVED. Management For For 6. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS, IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 5 IS APPROVED. Management For For DEERE & COMPANY Security Meeting Type Annual Ticker Symbol DE Meeting Date 26-Feb-2014 ISIN US2441991054 Agenda 933914586 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN Management For For 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: GREGORY R. PAGE Management For For 1J. ELECTION OF DIRECTOR: THOMAS H. PATRICK Management For For 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For FRANKLIN RESOURCES, INC. Security Meeting Type Annual Ticker Symbol BEN Meeting Date 12-Mar-2014 ISIN US3546131018 Agenda 933918659 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management For For 1B. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1F. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1G. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1H. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1I. ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1J. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 3. TO APPROVE THE ADOPTION OF THE FRANKLIN RESOURCES, INC. 2014 KEY EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 19-Mar-2014 ISIN IE00B68SQD29 Agenda 933918128 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1G) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1H) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I) ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE APPOINTMENT OF THE INDEPENDENT AUDITORS AND AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3) APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4) AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S5) DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For 6) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES. Management For For S7) RENEW THE DIRECTORS' AUTHORITY TO ISSUE SHARES FOR CASH WITHOUT FIRST OFFERING THEM TO EXISTING SHAREHOLDERS. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 09-Apr-2014 ISIN AN8068571086 Agenda 933927040 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2013 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BP P.L.C. Security Meeting Type Annual Ticker Symbol BP Meeting Date 10-Apr-2014 ISIN US0556221044 Agenda 933938978 - Management Item Proposal Type Vote For/Against Management 1 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 2 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 3 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For 4 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For 5 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For 6 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For 7 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For 8 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For 9 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For 10 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For 11 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For 12 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For 13 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For 14 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For 15 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For 16 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For 17 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For 18 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 19 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For 20 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON- EXECUTIVE DIRECTORS. Management For For 21 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S22 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S23 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For S24 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 10-Apr-2014 ISIN US6410694060 Agenda 933940365 - Management Item Proposal Type Vote For/Against Management 1A. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR Management For For 1B. ACCEPTANCE OF THE COMPENSATION REPORT 2013 (ADVISORY VOTE) Management For For 2. RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 3. APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2013 Management For For 4. REVISION OF THE ARTICLES OF ASSOCIATION ADAPTATION TO NEW SWISS COMPANY LAW Management For For 5AA RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. PETER BRABECK- LETMATHE Management For For 5AB RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. PAUL BULCKE Management For For 5AC RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. ANDREAS KOOPMANN Management For For 5AD RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. ROLF HANGGI Management For For 5AE RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. BEAT HESS Management For For 5AF RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. DANIEL BOREL Management For For 5AG RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. STEVEN G. HOCH Management For For 5AH RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. NAINA LAL KIDWAI Management For For 5AI RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. TITIA DE LANGE Management For For 5AJ RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. JEAN-PIERRE ROTH Management For For 5AK RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. ANN M. VENEMAN Management For For 5AL RE-ELECTIONS TO THE BOARD OF DIRECTORS: MR. HENRI DE CASTRIES Management For For 5AM RE-ELECTIONS TO THE BOARD OF DIRECTORS: MS. EVA CHENG Management For For 5B. ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS MR. PETER BRABECK-LETMATHE Management For For 5CA ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. BEAT HESS Management For For 5CB ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. DANIEL BOREL Management For For 5CC ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. ANDREAS KOOPMANN Management For For 5CD ELECTION OF THE MEMBERS OF THE COMPENSATION COMMITTEE: MR. JEAN-PIERRE ROTH Management For For 5D. RE-ELECTION OF THE STATUTORY AUDITORS KPMG SA, GENEVA BRANCH Management For For 5E. ELECTION OF THE INDEPENDENT REPRESENTATIVE HARTMANN DREYER, ATTORNEYS-AT-LAW Management For For 6. IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: "FOR" VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS; "AGAINST" VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS; "ABSTAIN" ABSTAIN Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 22-Apr-2014 ISIN US1729674242 Agenda 933933637 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1D. ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1I. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1J. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1K. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1M. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1N. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF CITI'S 2013 EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE CITIGROUP 2014 STOCK INCENTIVE PLAN. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against For AXA Security Meeting Type Annual Ticker Symbol AXAHY Meeting Date 23-Apr-2014 ISIN US0545361075 Agenda 933945048 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2013 - PARENT ONLY Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2013 Management For For O3 EARNINGS APPROPRIATION FOR THE FISCAL YEAR 2 DIVIDEND OF EURO 0.81 PER SHARE Management For For O4 ADVISORY VOTE ON THE INDIVIDUAL COMPENSATION OF THE CHAIRMAN & CHIEF EXECUTIVE OFFICER Management For For O5 ADVISORY VOTE ON THE INDIVIDUAL COMPENSATION OF THE DEPUTY CHIEF EXECUTIVE OFFICER Management For For O6 APPROVAL OF THE STATUTORY AUDITORS' SPECIAL REPORT ON REGULATED AGREEMENTS Management For For O7 APPROVAL OF COMMITMENTS REFERRED TO IN ARTICLE L.225-42-1 OF THE FRENCH COMMERCIAL CODE GRANTED TO MR. HENRI DE CASTRIES Management For For O8 APPROVAL OF COMMITMENTS REFERRED TO IN ARTICLE L.225-42-1 OF THE FRENCH COMMERCIAL CODE GRANTED TO MR. DENIS DUVERNE Management For For O9 RE-APPOINTMENT OF MR. HENRI DE CASTRIES AS DIRECTOR Management For For O10 RE-APPOINTMENT OF MR. NORBERT DENTRESSANGLE AS DIRECTOR Management For For O11 RE-APPOINTMENT OF MR. DENIS DUVERNE AS DIRECTOR Management For For O12 RE-APPOINTMENT OF MRS. ISABELLE KOCHER AS DIRECTOR Management For For O13 RE-APPOINTMENT OF MRS. SUET FERN LEE AS DIRECTOR Management For For O14 SETTING OF THE ANNUAL AMOUNT OF DIRECTORS' FEES ALLOCATED TO THE MEMBERS OF THE BOARD OF DIRECTORS Management For For O15 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS IN ORDER TO PURCHASE ORDINARY SHARES OF THE COMPANY Management For For E16 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, RESERVED FOR EMPLOYEES ENROLLED IN AN EMPLOYER-SPONSORED COMPANY SAVINGS PLAN, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For E17 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN FAVOR OF A SPECIFIC CATEGORY OF BENEFICIARIES Management For For E18 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS TO ELIGIBLE EMPLOYEES AND EXECUTIVE OFFICERS OF THE AXA GROUP, RESULTING IN THE WAIVER BY SHAREHOLDERS OF THEIR PREFERENTIAL SUBSCRIPTION RIGHTS TO SHARES TO BE ISSUED UPON EXERCISE OF SUBSCRIPTION OPTIONS Management For For E19 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO FREELY GRANT, EXISTING OR TO BE ISSUED PERFORMANCE SHARES, TO ELIGIBLE EMPLOYEES AND EXECUTIVE OFFICERS OF THE AXA GROUP RESULTING AUTOMATICALLY, IN THE EVENT OF SHARES TO BE ISSUED, IN THE WAIVER BY SHAREHOLDERS OF THEIR PREFERENTIAL SUBSCRIPTION RIGHTS TO THE SHARES TO BE ISSUED Management For For E20 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL THROUGH THE CANCELLATION OF ORDINARY SHARES Management For For E21 AUTHORIZATION TO COMPLY WITH ALL FORMAL REQUIREMENTS IN CONNECTION WITH THIS SHAREHOLDERS' MEETING Management For For CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 23-Apr-2014 ISIN CA1363751027 Agenda 933954251 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 A. CHARLES BAILLIE For For 2 DONALD J. CARTY For For 3 AMB. GORDON D. GIFFIN For For 4 EDITH E. HOLIDAY For For 5 V.M. KEMPSTON DARKES For For 6 HON. DENIS LOSIER For For 7 HON. EDWARD C. LUMLEY For For 8 KEVIN G. LYNCH For For 9 CLAUDE MONGEAU For For 10 JAMES E. O'CONNOR For For 11 ROBERT PACE For For 12 ROBERT L. PHILLIPS For For 13 LAURA STEIN For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS Management For For 03 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 28-Apr-2014 ISIN US9130171096 Agenda 933936378 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For 3. APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 29-Apr-2014 ISIN US88076W1036 Agenda 933938308 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 29-Apr-2014 ISIN US3024913036 Agenda 933951469 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: K'LYNNE JOHNSON Management For For 1B. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1C. ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For SYNGENTA AG Security 87160A100 Meeting Type Annual Ticker Symbol SYT Meeting Date 29-Apr-2014 ISIN US87160A1007 Agenda 933959302 - Management Item Proposal Type Vote For/Against Management 1A. APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2013 Management For For 1B. CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management For For 2. DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 3. REDUCTION OF SHARE CAPITAL BY CANCELLATION OF REPURCHASED SHARES Management For For 4. APPROPRIATION OF THE AVAILABLE EARNINGS AS PER BALANCE SHEET 2013 AND DIVIDEND DECISION Management For For 5. REVISION OF THE ARTICLES OF INCORPORATION Management For For 6A. RE-ELECTION TO THE BOARD OF DIRECTORS: VINITA BALI Management For For 6B. RE-ELECTION TO THE BOARD OF DIRECTORS: STEFAN BORGAS Management For For 6C. RE-ELECTION TO THE BOARD OF DIRECTORS: GUNNAR BROCK Management For For 6D. RE-ELECTION TO THE BOARD OF DIRECTORS: MICHEL DEMARE Management For For 6E. RE-ELECTION TO THE BOARD OF DIRECTORS: ELENI GABRE-MADHIN Management For For 6F. RE-ELECTION TO THE BOARD OF DIRECTORS: DAVID LAWRENCE Management For For 6G. RE-ELECTION TO THE BOARD OF DIRECTORS: MICHAEL MACK Management For For 6H. RE-ELECTION TO THE BOARD OF DIRECTORS: EVELINE SAUPPER Management For For 6I. RE-ELECTION TO THE BOARD OF DIRECTORS: JACQUES VINCENT Management For For 6J. RE-ELECTION TO THE BOARD OF DIRECTORS: JURG WITMER Management For For 7. ELECTION OF MICHEL DEMARE AS CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 8A. ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: EVELINE SAUPPER Management For For 8B. ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: JACQUES VINCENT Management For For 8C. ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: JURG WITMER Management For For 9. ELECTION OF THE INDEPENDENT PROXY Management For For ELECTION OF THE EXTERNAL AUDITOR Management For For PROPOSALS OF SHAREHOLDERS IN CASE ADDITIONAL AND/OR COUNTER-PROPOSALS ARE PRESENTED AT THE MEETING Management Abstain Against SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPG Meeting Date 29-Apr-2014 ISIN US82481R1068 Agenda 933962171 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ANNUAL REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT, EXCLUDING THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 64 TO 90 OF THE 2013 ANNUAL REPORT AND ACCOUNTS, FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 3. TO APPROVE THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 66 TO 74 OF THE DIRECTORS' REMUNERATION REPORT, WHICH TAKES EFFECT ON JANUARY 1, 2015. Management For For 4. TO ELECT DOMINIC BLAKEMORE AS A DIRECTOR. Management For For 5. TO RE-ELECT WILLIAM BURNS AS A DIRECTOR. Management For For 6. TO RE-ELECT DR. STEVEN GILLIS AS A DIRECTOR. Management For For 7. TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR. Management For For 8. TO RE-ELECT DAVID KAPPLER AS A DIRECTOR. Management For For 9. TO RE-ELECT SUSAN KILSBY AS A DIRECTOR. Management For For TO RE-ELECT ANNE MINTO AS A DIRECTOR. Management For For TO RE-ELECT DR. FLEMMING ORNSKOV AS A DIRECTOR. Management For For TO RE-ELECT DAVID STOUT AS A DIRECTOR. Management For For TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY. Management For For TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management For For THAT SANCTION BE AND IS HEREBY GIVEN TO THE DIRECTORS OF THE COMPANY PERMITTING THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING IN RESPECT OF MONEYS BORROWED (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) BY THE GROUP (AS DEFINED IN THE ARTICLES) TO EXCEED THE LIMIT IMPOSED BY ARTICLE SANCTION HEREBY GIVEN SHALL NOT EXTEND TO PERMIT THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING IN RESPECT OF MONEYS BORROWED BY THE GROUP TO EXCEED A SUM EQUAL TO U.S. $12,000,000,000. Management For For THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE ARTICLES OF ASSOCIATION ("ARTICLES")) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE ARTICLES BE RENEWED AND FOR THIS PURPOSE THE AUTHORISED ALLOTMENT AMOUNT SHALL BE: (A) 9,813, SECURITIES; AND (B) SOLELY IN CONNECTION WITH AN ALLOTMENT PURSUANT TO AN OFFER BY WAY OF A RIGHTS ISSUE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For THAT SUBJECT TO THE PASSING OF RESOLUTION 16, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE ARTICLES, BE RENEWED AND FOR THIS PURPOSE THE NON PRE-EMPTIVE AMOUNT (AS DEFINED IN THE ARTICLES) SHALL BE SHALL BE THE PERIOD COMMENCING ON APRIL 29, 2014, AND ENDING ON THE EARLIER OF JULY 28, 2015, OR THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF THE COMPANY TO BE HELD IN Management For For THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED: (A) PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1991 TO MAKE MARKET PURCHASES OF ORDINARY SHARES IN THE CAPITAL OF THE COMPANY, AND (B) PURSUANT TO ARTICLE 58A OF THE COMPANIES (JERSEY) LAW 1991, TO HOLD AS TREASURY SHARES ANY ORDINARY SHARES PURCHASED PURSUANT TO THE AUTHORITY CONFERRED BY PARAGRAPH (A) OF THIS RESOLUTION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For TO APPROVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAT 14 CLEAR DAYS' NOTICE. Management For For VALIDUS HOLDINGS LTD Security G9319H102 Meeting Type Annual Ticker Symbol VR Meeting Date 30-Apr-2014 ISIN BMG9319H1025 Agenda 933936467 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH E. CONSOLINO For For 2 MATTHEW J. GRAYSON For For 3 JEAN-MARIE NESSI For For 4 MANDAKINI PURI For For 2. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE SELECTION OF PRICEWATERHOUSECOOPERS LTD., HAMILTON, BERMUDA TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder For Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For ABB LTD Security Meeting Type Annual Ticker Symbol ABB Meeting Date 30-Apr-2014 ISIN US0003752047 Agenda 933974099 - Management Item Proposal Type Vote For/Against Management APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2013 Management For For CONSULTATIVE VOTE ON THE 2013 REMUNERATION REPORT Management For For 3. DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT Management For For 4. APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE Management For For 5. CREATION OF ADDITIONAL CONTINGENT SHARE CAPITAL IN CONNECTION WITH EMPLOYEE PARTICIPATION Management For For 6. REVISION OF THE ARTICLES OF INCORPORATION Management For For ELECT ROGER AGNELLI AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT MATTI ALAHUHTA AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT LOUIS R. HUGHES AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT MICHEL DE ROSEN AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT MICHAEL TRESCHOW AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT JACOB WALLENBERG AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT YING YEH AS MEMBER TO THE BOARD OF DIRECTOR Management For For ELECT HUBERTUS VON GRUNBERG AS MEMBER AND CHAIRMAN OF THE BOARD Management For For ELECTIONS TO THE COMPENSATION COMMITTEE: MICHEL DE ROSEN Management For For ELECTIONS TO THE COMPENSATION COMMITTEE: MICHEL TRESCHOW Management For For ELECTIONS TO THE COMPENSATION COMMITTEE: YING YEH Management For For 9. ELECTION OF THE INDEPENDENT PROXY DR. HANS ZEHNDER Management For For RE-ELECTION OF THE AUDITORS ERNST & YOUNG AG Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management For For 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management For For 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For FLUOR CORPORATION Security Meeting Type Annual Ticker Symbol FLR Meeting Date 01-May-2014 ISIN US3434121022 Agenda 933936556 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1F. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Management For For 1G. ELECTION OF DIRECTOR: DEAN R. O'HARE Management For For 1H. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1I. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Management For For 1J. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1K. ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1L. ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 1M. ELECTION OF DIRECTOR: LYNN C. SWANN Management For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. THE APPROVAL OF THE FLUOR CORPORATION 2 PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 4. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5. A STOCKHOLDER PROPOSAL FOR AN INDEPENDENT CHAIRMAN. Shareholder For Against CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol CNQ Meeting Date 08-May-2014 ISIN CA1363851017 Agenda 933952827 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 HON. FRANK J. MCKENNA For For 11 ELDON R. SMITH For For 12 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS SET FORTH IN THE ACCOMANYING INFORMATION CIRCULAR. Management For For CREDIT SUISSE GROUP Security Meeting Type Annual Ticker Symbol CS Meeting Date 09-May-2014 ISIN US2254011081 Agenda 933985763 - Management Item Proposal Type Vote For/Against Management 1B CONSULTATIVE VOTE ON THE 2013 COMPENSATION REPORT Management For For 1C APPROVAL OF THE 2, THE PARENT COMPANY'S 2013 FINANCIAL STATEMENTS, AND THE GROUP'S 2013 CONSOLIDATED FINANCIAL STATEMENTS Management For For 2 DISCHARGE OF THE ACTIONS OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE BOARD Management For For 3A RESOLUTION ON THE APPROPRIATION OF RETAINED EARNINGS Management For For 3B RESOLUTION ON THE DISTRIBUTION AGAINST RESERVES FROM CAPITAL CONTRIBUTIONS Management For For 4 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO ADAPT TO CHANGES IN COMPANY LAW Management For For 5 INCREASE IN CONDITIONAL CAPITAL FOR EMPLOYEE SHARES Management For For 6AA RE-ELECTION OF URS ROHNER AS MEMBER AND ELECTION AS CHAIRMAN OF THE BOARD OF DIRECTORS Management For For 6AB RE-ELECTION OF JASSIM BIN HAMAD J.J. AL THANI AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AC RE-ELECTION OF IRIS BOHNET AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AD RE-ELECTION OF NOREEN DOYLE AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AE RE-ELECTION OF JEAN-DANIEL GERBER AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AF RE-ELECTION OF ANDREAS N. KOOPMANN AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AG RE-ELECTION OF JEAN LANIER AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AH RE-ELECTION OF KAI S. NARGOLWALA AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AI RE-ELECTION OF ANTON VAN ROSSUM AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AJ RE-ELECTION OF RICHARD E. THORNBURGH AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AK RE-ELECTION OF JOHN TINER AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AL ELECTION OF SEVERIN SCHWAN AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6AM ELECTION OF SEBASTIAN THRUN AS MEMBER OF THE BOARD OF DIRECTORS Management For For 6BA ELECTION OF IRIS BOHNET AS MEMBER OF THE COMPENSATION COMMITTEE Management For For 6BB ELECTION OF ANDREAS N. KOOPMANN AS MEMBER OF THE COMPENSATION COMMITTEE Management For For 6BC ELECTION OF JEAN LANIER AS MEMBER OF THE COMPENSATION COMMITTEE Management For For 6BD ELECTION OF KAI S. NARGOLWALA AS MEMBER OF THE COMPENSATION COMMITTEE Management For For 6C ELECTION OF THE INDEPENDENT AUDITORS Management For For 6D ELECTION OF THE SPECIAL AUDITORS Management For For 6E ELECTION OF THE INDEPENDENT PROXY Management For For 7 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL DURING THE ANNUAL GENERAL MEETING, I INSTRUCT THE INDEPENDENT PROXY TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS (FOR) VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS (AGAINST) ABSTAIN (ABSTAIN) Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 13-May-2014 ISIN US88579Y1010 Agenda 933944008 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For INTERNATIONAL FLAVORS & FRAGRANCES INC. Security Meeting Type Annual Ticker Symbol IFF Meeting Date 13-May-2014 ISIN US4595061015 Agenda 933956572 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARCELLO V. BOTTOLI Management For For 1B. ELECTION OF DIRECTOR: DR. LINDA BUCK Management For For 1C. ELECTION OF DIRECTOR: J. MICHAEL COOK Management For For 1D. ELECTION OF DIRECTOR: ROGER W. FERGUSON, JR. Management For For 1E. ELECTION OF DIRECTOR: ANDREAS FIBIG Management For For 1F. ELECTION OF DIRECTOR: CHRISTINA GOLD Management For For 1G. ELECTION OF DIRECTOR: ALEXANDRA A. HERZAN Management For For 1H. ELECTION OF DIRECTOR: HENRY W. HOWELL, JR. Management For For 1I. ELECTION OF DIRECTOR: KATHERINE M. HUDSON Management For For 1J. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1K. ELECTION OF DIRECTOR: DALE F. MORRISON Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS D. TOUGH Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2013. Management For For ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 15-May-2014 ISIN CH0044328745 Agenda 933981133 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 2. ALLOCATION OF DISPOSABLE PROFIT Management For For 3. DISCHARGE OF THE BOARD OF DIRECTORS Management For For 4A. ELECTION OF DIRECTOR: JOHN EDWARDSON Management For For 4B. ELECTION OF DIRECTOR: KIMBERLY ROSS Management For For 4C. ELECTION OF DIRECTOR: ROBERT SCULLY Management For For 4D. ELECTION OF DIRECTOR: DAVID SIDWELL Management For For 4E. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 4F. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 4G. ELECTION OF DIRECTOR: MICHAEL G. ATIEH Management For For 4H. ELECTION OF DIRECTOR: MARY A. CIRILLO Management For For 4I. ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management For For 4J. ELECTION OF DIRECTOR: PETER MENIKOFF Management For For 4K. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 4L. ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Management For For 4M. ELECTION OF DIRECTOR: THEODORE E. SHASTA Management For For 4N. ELECTION OF DIRECTOR: OLIVIER STEIMER Management For For 5. ELECTION OF EVAN G. GREENBERG AS THE CHAIRMAN OF THE BOARD OF DIRECTORS UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 6A. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Management For For 6B. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Management For For 6C. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Management For For 6D. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 7. ELECTION OF HAMBURGER AG AS INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR NEXT ANNUAL GENERAL MEETING Management For For 8A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 8B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For 8C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL GENERAL MEETING Management For For 9. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Management For For APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Management Against Against THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 16-May-2014 ISIN US9598021098 Agenda 933960393 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1C ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1D ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1E ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1F ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For 1G ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against For MONDELEZ INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2014 ISIN US6092071058 Agenda 933952360 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: NELSON PELTZ Management For For 1G. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1H. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1I. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1J. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1K. ELECTION OF DIRECTOR: RATAN N. TATA Management For For 1L. ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 5. SHAREHOLDER PROPOSAL: REPORT ON PACKAGING Shareholder Against For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 21-May-2014 ISIN US7593516047 Agenda 933987844 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTINE R. DETRICK* For For 2 JOYCE A. PHILLIPS* For For 3 ARNOUD W.A. BOOT# For For 4 JOHN F. DANAHY# For For 5 J. CLIFF EASON# For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 22-May-2014 ISIN US5801351017 Agenda 933967854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1C. ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1D. ELECTION OF DIRECTOR: CARY D. MCMILLAN Management For For 1E. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1F. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1G. ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1H. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF PERFORMANCE GOALS FOR AWARDS UNDER THE MCDONALD'S CORPORATION 2 Management For For 4. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 5. ADVISORY VOTE REQUESTING THE ABILITY FOR SHAREHOLDERS TO ACT BY WRITTEN CONSENT, IF PRESENTED. Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 28-May-2014 ISIN US30231G1022 Agenda 933975154 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MAJORITY VOTE FOR DIRECTORS Shareholder Against For 5. LIMIT DIRECTORSHIPS Shareholder Against For 6. AMENDMENT OF EEO POLICY Shareholder Against For 7. REPORT ON LOBBYING Shareholder Against For 8. GREENHOUSE GAS EMISSIONS GOALS Shareholder Against For TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 17-Jun-2014 ISIN US8923313071 Agenda 934036559 - Management Item Proposal Type Vote For/Against Management 1. DISTRIBUTION OF SURPLUS Management For For 2A. ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management For For 2B. ELECTION OF DIRECTOR: AKIO TOYODA Management For For 2C. ELECTION OF DIRECTOR: SATOSHI OZAWA Management For For 2D. ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management For For 2E. ELECTION OF DIRECTOR: MITSUHISA KATO Management For For 2F. ELECTION OF DIRECTOR: MASAMOTO MAEKAWA Management For For 2G. ELECTION OF DIRECTOR: YASUMORI IHARA Management For For 2H. ELECTION OF DIRECTOR: SEIICHI SUDO Management For For 2I. ELECTION OF DIRECTOR: KOEI SAGA Management For For 2J. ELECTION OF DIRECTOR: TOKUO FUKUICHI Management For For 2K. ELECTION OF DIRECTOR: SHIGEKI TERASHI Management For For 2L. ELECTION OF DIRECTOR: YOSHIMASA ISHII Management For For 2M. ELECTION OF DIRECTOR: IKUO UNO Management For For 2N. ELECTION OF DIRECTOR: HARUHIKO KATO Management For For 2O. ELECTION OF DIRECTOR: MARK T. HOGAN Management For For 3A. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: MASAKI NAKATSUGAWA Management For For 3B. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: TEISUKE KITAYAMA Management For For 4A. ELECTION OF SUBSTITUTE AUDIT & SUPERVISORY BOARD MEMBER: RYUJI SAKAI Management For For 5. PAYMENT OF EXECUTIVE BONUSES Management For For 6. DELEGATION TO OUR BOARD OF DIRECTORS OF THE POWER TO DECIDE THE TERMS OF THE DISPOSITION OF OUR TREASURY STOCK BY WAY OF THIRD- PARTY ALLOTMENT Management For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. Security Meeting Type Annual Ticker Symbol TSM Meeting Date 24-Jun-2014 ISIN US8740391003 Agenda 934035189 - Management Item Proposal Type Vote For/Against Management 1) TO ACCEPT 2 FINANCIAL STATEMENTS Management For For 2) TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2013 PROFITS Management For For 3) TO REVISE THE FOLLOWING INTERNAL RULES: (A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS, (B) PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Management For For Ave MariaBond Fund July 1, 2013 - June 30, 2014 MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 16-Aug-2013 ISIN US5950171042 Agenda 933856936 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 MATTHEW W. CHAPMAN For For 3 L.B. DAY For For 4 ALBERT J. HUGO-MARTINEZ For For 5 WADE F. MEYERCORD For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Management Against Against MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 22-Aug-2013 ISIN US5850551061 Agenda 933856291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 VICTOR J. DZAU, M.D. For For 4 OMAR ISHRAK For For 5 SHIRLEY ANN JACKSON PHD For For 6 MICHAEL O. LEAVITT For For 7 JAMES T. LENEHAN For For 8 DENISE M. O'LEARY For For 9 KENDALL J. POWELL For For 10 ROBERT C. POZEN For For 11 PREETHA REDDY For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2013 STOCK AWARD AND INCENTIVE PLAN. Management Against Against 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 9. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. Management For For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 10-Oct-2013 ISIN US7496851038 Agenda 933871419 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. DABERKO For For 2 CRAIG S. MORFORD For For 3 FRANK C. SULLIVAN For For 4 THOMAS C. SULLIVAN For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 16-Oct-2013 ISIN US7043261079 Agenda 933875671 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2013 ISIN US1897541041 Agenda 933881446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 VICTOR LUIS For For 5 IVAN MENEZES For For 6 IRENE MILLER For For 7 MICHAEL MURPHY For For 8 STEPHANIE TILENIUS For For 9 JIDE ZEITLIN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING Management For For 4. APPROVAL OF THE COACH, INC. 2013 PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 15-Nov-2013 ISIN US8718291078 Agenda 933883046 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1C. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1D. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1E. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 1F. ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 04-Feb-2014 ISIN US2910111044 Agenda 933908292 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 A.A. BUSCH III# For For 6 J.S. TURLEY# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 08-Apr-2014 ISIN US0640581007 Agenda 933937180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1D. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1E. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1M. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN OF THE BANK OF NEW YORK MELLON CORPORATION. Management For For 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Shareholder For Against THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 22-Apr-2014 ISIN US6934751057 Agenda 933934576 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1N. ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1O. ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 23-Apr-2014 ISIN US1912161007 Agenda 933928256 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: ANA BOTIN Management For For 1D. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1E. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1F. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1G. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1H. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1I. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1J. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1K. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1L. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE COCA-COLA COMPANY 2 Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 5. SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 25-Apr-2014 ISIN US0028241000 Agenda 933934641 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 25-Apr-2014 ISIN US4878361082 Agenda 933934805 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN BRYANT For For 2 STEPHANIE A. BURNS For For 3 LA J. MONTGOMERY TABRON For For 4 ROGELIO REBOLLEDO For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. MANAGEMENT PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING A HUMAN RIGHTS REPORT. Shareholder Against For 6. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 01-May-2014 ISIN US2600031080 Agenda 933940721 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1B. ELECTION OF DIRECTOR: J-P.M. ERGAS Management For For 1C. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1D. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1E. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1F. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1G. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1H. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1I. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1J. ELECTION OF DIRECTOR: S.M. TODD Management For For 1K. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1L. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO REAPPROVE THE PERFORMANCE CRITERIA UNDER OUR EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO APPROVE AMENDMENTS TO ARTICLE 14 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 6. TO APPROVE AMENDMENTS TO ARTICLE 15 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 7. TO APPROVE AMENDMENTS TO ARTICLE 16 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 8. TO APPROVE AN AMENDMENT TO OUR BY- LAWS TO PERMIT SHAREHOLDERS TO CALL A SPECIAL MEETING. Management For For ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 02-May-2014 ISIN US4523081093 Agenda 933936316 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS REGARDING BOARD SIZE. Management For For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 07-May-2014 ISIN US3695501086 Agenda 933937623 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H ELECTION OF DIRECTOR: JAMES N. MATTIS Management For For 1I ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: LAURA J. SCHUMACHER Management For For 1L ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 5. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 08-May-2014 ISIN US6558441084 Agenda 933946127 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder For Against CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 13-May-2014 ISIN US20825C1045 Agenda 933946305 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1D. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 PERFORMANCE INCENTIVE PLAN OF CONOCOPHILLIPS. Management For For 5. REPORT ON LOBBYING EXPENDITURES. Shareholder Against For 6. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 22-May-2014 ISIN US4180561072 Agenda 933963781 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 FRANK J. BIONDI, JR. For For 4 KENNETH A. BRONFIN For For 5 JOHN M. CONNORS, JR. For For 6 MICHAEL W.O. GARRETT For For 7 LISA GERSH For For 8 BRIAN D. GOLDNER For For 9 JACK M. GREENBERG For For 10 ALAN G. HASSENFELD For For 11 TRACY A. LEINBACH For For 12 EDWARD M. PHILIP For For 13 RICHARD S. STODDART For For 14 ALFRED J. VERRECCHIA For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2014 PROXY STATEMENT. Management For For 3. APPROVAL OF THE 2014 SENIOR MANAGEMENT ANNUAL PERFORMANCE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 28-May-2014 ISIN US30231G1022 Agenda 933975154 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. MAJORITY VOTE FOR DIRECTORS Shareholder Against For 5. LIMIT DIRECTORSHIPS Shareholder Against For 6. AMENDMENT OF EEO POLICY Shareholder Against For 7. REPORT ON LOBBYING Shareholder Against For 8. GREENHOUSE GAS EMISSIONS GOALS Shareholder Against For
